Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 1 of 82 Page ID
                                 #:2845


 1   Timothy M. Frank (California Bar No. 263245)
     timothy.frank@hnbllc.com
 2   Joseph H. Boyle (pro hac vice)
 3   joe.boyle@hnbllc.com
     Stephen M. Ferguson (pro hac vice)
 4   stephen.ferguson@hnbllc.com
 5   HAGAN NOLL & BOYLE LLC
     820 Gessner, Suite 940
 6   Houston, Texas 77024
 7   Telephone: (713) 343-0478
     Facsimile: (713) 758-0146
 8
     David A. Van Riper (California Bar No. 128059)
 9
     dave@vanriperlaw.com
10   VAN RIPER LAW
     1254 Irvine Blvd., Suite 200
11
     Tustin, California 92780-3571
12   Telephone: (714) 731-1800
13
     Facsimile: (714) 731-1811

14   Attorneys for Plaintiff DISH Network L.L.C.
15   Additional counsel listed on signature page.
16
                         UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18                            WESTERN DIVISION
19                                            Case No. 2:18-cv-9768-FMO (KSx)
     DISH NETWORK L.L.C.,
20                                            DISCOVERY MATTER
                  Plaintiff,
21
            v.                                L.R. 37-2 JOINT STIPULATION RE:
22                                            DISH NETWORK L.L.C.’S
     JADOO TV, INC. et al.,                   MOTION TO COMPEL JADOO TV,
23                                            INC.’S PRODUCTION OF
                  Defendants.                 DOCUMENTS
24
                                              Date: February 26, 2020
25                                            Time: 10:00 AM
                                              Honorable Karen L. Stevenson
26

27
                                              Discovery Cut-Off: February 7, 2020
                                              Pre-Trial Conference: August 7, 2020
28                                            Trial Date: August 25, 2020

                                                       L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                          Compel JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 2 of 82 Page ID
                                 #:2846


 1                                      TABLE OF CONTENTS
 2   I.    INTRODUCTORY STATEMENTS
 3         A.    Introductory Statements by DISH .......................................................... 1
 4               1.       DISH’s Statement of Issues ......................................................... 1
 5               2.       DISH’s Statement of Facts .......................................................... 1
 6               3.       Legal Standard ............................................................................. 3
 7         B.    Introductory Statement by JadooTV ...................................................... 4
 8   II.   DISPUTED REQUESTS FOR PRODUCTION
 9         A.    Requests Regarding the Use, Design, Structure, and Operation of
10               eMedia ................................................................................................... 6
11                        Request No. 71............................................................................. 6
12                        Request No. 73............................................................................. 7
13               1.       DISH’s Position ........................................................................... 8
14               2.       JadooTV’s Position.................................................................... 11
15         B.    Requests in which JadooTV Agreed to Produce Documents, but has
16               not Produced or Supplemented its Responses ..................................... 12
17                        Request No. 1 ............................................................................ 12
18                        Request No. 2 ............................................................................ 13
19                        Request No. 3 ............................................................................ 14
20                        Request No. 6............................................................................. 15
21                        Request No. 7 ............................................................................ 16
22                        Request No. 14 .......................................................................... 17
23                        Request No. 15........................................................................... 17
24                        Request No. 16 .......................................................................... 18
25                        Request No. 17 .......................................................................... 19
26                        Request No. 18 .......................................................................... 20
27                        Request No. 19 .......................................................................... 21
28                        Request No. 20 .......................................................................... 22
                                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                         ii                           JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 3 of 82 Page ID
                                 #:2847


 1                     Request No. 21 .......................................................................... 23
 2                     Request No. 23 .......................................................................... 24
 3                     Request No. 24 .......................................................................... 25
 4                     Request No. 25 .......................................................................... 26
 5                     Request No. 26 .......................................................................... 27
 6                     Request No. 27 .......................................................................... 27
 7                     Request No. 28 .......................................................................... 28
 8                     Request No. 32 .......................................................................... 29
 9                     Request No. 34 .......................................................................... 30
10                     Request No. 35 .......................................................................... 30
11                     Request No. 36 .......................................................................... 31
12                     Request No. 37 .......................................................................... 32
13                     Request No. 38 .......................................................................... 33
14                     Request No. 39 .......................................................................... 34
15                     Request No. 40 .......................................................................... 35
16                     Request No. 41 .......................................................................... 35
17                     Request No. 44 .......................................................................... 36
18                     Request No. 45 .......................................................................... 37
19                     Request No. 46 .......................................................................... 38
20                     Request No. 48 .......................................................................... 39
21                     Request No. 50 .......................................................................... 40
22                     Request No. 51 .......................................................................... 41
23                     Request No. 52 .......................................................................... 42
24                     Request No. 53 .......................................................................... 42
25                     Request No. 55 .......................................................................... 43
26                     Request No. 57 .......................................................................... 44
27                     Request No. 58 .......................................................................... 45
28                     Request No. 59 .......................................................................... 46
                                                                    L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                   iii                         JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 4 of 82 Page ID
                                 #:2848


 1                     Request No. 60 .......................................................................... 47
 2                     Request No. 61 .......................................................................... 48
 3                     Request No. 62 .......................................................................... 49
 4                     Request No. 63 .......................................................................... 50
 5                     Request No. 64 .......................................................................... 51
 6                     Request No. 65 .......................................................................... 52
 7                     Request No. 68 .......................................................................... 53
 8                     Request No. 69 .......................................................................... 54
 9                     Request No. 70 .......................................................................... 55
10                     Request No. 72 .......................................................................... 56
11                     Request No. 74 .......................................................................... 57
12                     Request No. 75 .......................................................................... 58
13                     Request No. 76 .......................................................................... 59
14                     Request No. 77 .......................................................................... 60
15                     Request No. 78 .......................................................................... 61
16                     Request No. 79 .......................................................................... 62
17                     Request No. 80 .......................................................................... 63
18                     Request No. 81 .......................................................................... 64
19                     Request No. 83 .......................................................................... 65
20                     Request No. 85 .......................................................................... 66
21                     Request No. 86 .......................................................................... 66
22                     Requests Regarding JadooTV’s Affirmative Defenses (Request
23                     Nos. 89-103) ............................................................................. 67
24                     Request No. 105 ........................................................................ 70
25                     Request No. 111 ........................................................................ 71
26                     Request No. 112 ........................................................................ 71
27               1.    DISH’s Position ......................................................................... 72
28               2.    JadooTV’s Position.................................................................... 72
                                                                    L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                    iv                         JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 5 of 82 Page ID
                                 #:2849


 1          C.   JadooTV Should Pay DISH’s Attorneys’ Fees and Costs ................... 73
 2               1.      DISH’s Position ......................................................................... 73
 3               2.      JadooTV’s Position.................................................................... 74
 4   III.   CONCLUSION
 5          A.   DISH’s Conclusion .............................................................................. 74
 6          B.   JadooTV’s Conclusion ......................................................................... 75
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                      v                          JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 6 of 82 Page ID
                                 #:2850


 1         Plaintiff DISH Network L.L.C. (“DISH”) and Defendant Jadoo TV, Inc.
 2   (“JadooTV”) submit this L.R. 37-2 Joint Stipulation Re: DISH’s Motion to Compel
 3   JadooTV’s Production of Documents (the “Motion”).
 4                      I.     INTRODUCTORY STATEMENTS
 5   A.    Introductory Statements by DISH
 6         1.    DISH’s Statement of Issues
 7               i.     Whether JadooTV should be compelled to produce all non-
 8                      privileged documents concerning uses of eMedia1 from January
 9                      2014 to present, following its limited production of only 12
10                      documents concerning eMedia.
11               ii.    Whether JadooTV should be compelled to produce all non-
12                      privileged documents concerning the design, structure, or
13                      operation of eMedia from January 2014 to present, following its
14                      limited production of only 12 documents concerning eMedia.
15               iii.   Whether JadooTV should be compelled to produce all non-
16                      privileged documents that it agreed to produce, and supplement
17                      its written responses to identify whether it has produced all
18                      documents, any limitations to the production, or that there are not
19                      any documents.
20               iv.    Whether JadooTV should be ordered to pay DISH’s attorney’s
21                      fees and costs related to this Motion.
22         2.    DISH’s Statement of Facts
23         This Motion follows more than ten hours of telephone conferences between
24   the parties, two pre-motion conferences with the Court, and several hearings and meet
25

26   1
      JadooTV sold Jadoo branded boxes and apps that included software called eMedia.
27   DISH alleges that the eMedia software was designed by JadooTV to enable its users
     in the United States to access channels in which DISH holds exclusive rights.
28
     Documents concerning eMedia are the most relevant documents in this case.
                                                         L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                             1                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 7 of 82 Page ID
                                 #:2851


 1   and confers pursuant to the direction of the bankruptcy judge presiding over
 2   JadooTV’s bankruptcy case, wherein JadooTV agreed to produce certain documents
 3   in response to DISH’s Request for Production of Documents (the “Requests”), failed
 4   to produce those documents, and failed to supplement its written responses. DISH’s
 5   motion to compel was originally filed on May 24, 2019 (Dkt. 75). However,
 6   JadooTV filed a Chapter 11 bankruptcy petition on May 31, 2019, staying the motion
 7   to compel as to JadooTV. (See Dkts. 78, 96 at 1-2.) The Court granted DISH’s
 8   motion to compel as to JadooTV’s CEO, Sajid Sohail (“Sohail), on August 14, 2019.
 9   (Dkt. 96.) Sohail failed to produce any documents, claiming all such documents were
10   in the possession, custody, and control of JadooTV. (See Dkt. 115-2 at 16-80.) The
11   bankruptcy court lifted the automatic stay as to JadooTV on January 14, 2020. DISH
12   now files this Motion to compel JadooTV to produce the documents sought in
13   DISH’s prior motion to compel (Dkt. 75).
14         Pursuant to the direction of the bankruptcy judge, JadooTV produced 3,015
15   pages of documents, most of which are irrelevant and non-responsive to any of
16   DISH’s Requests. JadooTV only produced 12 documents concerning eMedia, and
17   only 4 of those documents were from the time period prior to DISH’s filing of its
18   Complaint on November 20, 2018. JadooTV’s document production is noticeably
19   incomplete because it only includes documents from three custodians. JadooTV
20   failed to produce any documents from Defendant Haseeb Shah’s (“Shah”) JadooTV
21   email account, or any documents from 34 other custodians with JadooTV email
22   accounts. JadooTV also failed to supplement its written responses to identify
23   whether it has produced all documents, any limitations to JadooTV’s production, or
24   that there are not any documents in JadooTV’s possession, custody, or control.
25         JadooTV should be ordered to produce all non-privileged documents
26   concerning the use, design, structure, and operation of eMedia. (Requests 71 and
27   73.) JadooTV should also be ordered to produce all non-privileged documents that
28   it agreed to produce in response to DISH’s other Requests. (Requests 1-3, 6-7, 14-
                                                       L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                            2                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 8 of 82 Page ID
                                 #:2852


 1   21, 23-28, 32, 34-41, 44-46, 48, 50-53, 55, 57-65, 68-70, 72, 74-81, 83, 85-86, 89-
 2   103, 105, and 111-112.) JadooTV should also be ordered to produce all such
 3   responsive documents from Defendant Shah’s JadooTV email account, the 34 other
 4   custodians with JadooTV email accounts, and the three custodians in which JadooTV
 5   produced some documents. JadooTV should also be ordered to provide supplemental
 6   written responses stating whether JadooTV has produced all documents, any
 7   limitations to JadooTV’s production, or that there are not any responsive documents
 8   in JadooTV’s possession, custody, or control. JadooTV should further be ordered to
 9   pay DISH’s attorney’s fees and costs related to this Motion.
10         3.     Legal Standard
11         “A party can discover any nonprivileged information which is relevant to the
12   claims or defenses of any other party.” In re Dockers Roundtrip Airfare Promotion
13   Sales Practices Litig., No. CV 09-2847 CAS (FMOx), 2010 WL 11515318, at *6
14   (C.D. Cal. Aug. 1, 2010) (Olguin, J.), citing Fed. R. Civ. P. 26(b)(1). “Relevant
15   information does not have to be admissible so long as it appears calculated to lead to
16   the discovery of admissible evidence.” Id.
17         “Relevancy is broadly construed, and a request for discovery should be
18   considered relevant if there is any possibility that the information sought may be
19   relevant to the claim or defense of any party.” Id. “A request for discovery should
20   be allowed unless it is clear that the information sought can have not possible bearing
21   on the claim or defense of a party.” Id. This broad right of discovery is based on the
22   general principle that litigants have a right to “every man’s evidence,” and that wide
23   access to relevant facts serves the integrity and fairness of the judicial process by
24   promoting the search for the truth. Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993)
25   (internal citations omitted). “The party who resists discovery has the burden to show
26   discovery should not be allowed, and has the burden of clarifying, explaining, and
27   supporting its objections.” Keith H. v. Long Beach Unified Sch. Dist., 228 F.R.D.
28   652, 655-56 (C.D. Cal. 2005); In re Dockers, 2010 WL 11515318, at *6.
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                             3                       JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 9 of 82 Page ID
                                 #:2853


 1   B.      Introductory Statements by JadooTV
 2           DISH originally filed this motion to compel on May 24, 2019, and at that
 3   time, JadooTV stated that this motion to compel would be pointless because
 4   JadooTV was about to file for bankruptcy, which would stay the case. And this case
 5   was indeed stayed due to JadooTV’s bankruptcy filing.
 6           On May 31, 2019, JadooTV commenced voluntary cases under Chapter 11 of
 7   the Bankruptcy in the United States Bankruptcy Court for the Northern District of
 8   California, In Re JadooTV, Inc., Case No. 19-41283 (“Bankruptcy Matter”), and
 9   Judge William Lafferty presided, and continues to preside, over this Bankruptcy
10   Matter. On May 31, 2019, JadooTV filed a Notice of Suggestion of Bankruptcy in
11   the present case (Dkt. 78), which operated to stay these civil proceedings.
12           During the pendency of the Bankruptcy Matter, Judge Lafferty worked with
13   DISH and JadooTV to allow limited discovery to take place during the stay. In
14   allowing some discovery, Judge Lafferty stated that the he was helping the parties
15   to find a “middle ground” wherein JadooTV could respond to DISH’s requests for
16   production “with less effort than normally is required in discovery, which is a big
17   deal. Prettytime-intensive and pretty time sinkish (ph.).” At Judge Lafferty’s
18   guidance and direction, JadooTV produced 3,015 pages of documents to DISH
19   during the stay, and these documents were produced in the following categories,
20   which were agreed-upon by both DISH and JadooTV:
21        1. eMedia Documents
22        JadooTV agreed to produce all eMedia documents in its custody and control
23   from eight custodians proposed by DISH. These custodians were Sajid Sohail,
24   Faisal Abdullah, Ahsan Salahuddin, Omar Abawi, Anwar Farooqi, Mohsin
25   Salahuddin, Arsalan Salahuddin, and, in DISH’s words, “a joint customer support
26   email account.”
27           During the stay, JadooTV produced all eMedia documents in its custody and
28   control from the eight custodians.
                                                         L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                             4                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 10 of 82 Page ID
                                  #:2854


  1      2. Sales and Financial Documents
  2         JadooTV agreed to produce the sales and financial documents in its custody
  3   and control sought by DISH. JadooTV has produced all such documents in its
  4   custody and control.
  5      3. South Asian Super Pac (“SASP”) Documents
  6         JadooTV agreed to produce, and produced, documents regarding SASP,
  7   including any documents related to JadooTV’s customer service chat logs,
  8   recordings, and call notes concerning SASP, Protected Channels, or Protected
  9   Channel VOD.
 10         Ultimately, JadooTV was not able to file a plan for reorganization during the
 11   Bankruptcy Matter, and both JadooTV and DISH agreed to lift the stay on this case,
 12   with an effective lifting of the stay as of January 14, 2020. As such, the stay was
 13   lifted in this matter just recently on January 14, 2020. Because the stay was just
 14   recently been lifted, DISH’s motion to compel is not only premature but unfounded.
 15   But in any event, JadooTV has already produced more than 3,000 documents,
 16   showing its cooperation with DISH in responding to discovery requests. Now that
 17   the stay has been lifted, JadooTV will continue to work with DISH in responding to
 18   valid discovery requests. Thus, this motion to compel is extremely premature as
 19   JadooTV should be allowed some time to produce discovery not previously agreed
 20   to during the Bankruptcy Matter. Moreover, for all the items below indicated by
 21   DISH as “Meet and Confer Agreements,” these were agreements by JadooTV’s
 22   previous counsel, not JadooTV’s current counsel, and the “agreements”
 23   mischaracterize JadooTV’s positions.
 24         Moreover, the motion to compel should not be heard until the Court
 25   determines whether to transfer this case to the Northern District of California. On
 26   January 15, 2020, JadooTV filed a motion to transfer venue to the Northern District
 27   of California. Docket No. 127. The basis for this motion to transfer venue is the
 28   same basis noted by the Court in an earlier order to show cause questioning why
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              5                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 11 of 82 Page ID
                                  #:2855


  1   venue is proper in the Central District of California. Docket No. 79.2 Additionally,
  2   DISH has a case with similar allegations filed against JadooTV in the Northern
  3   District of California, and the gravamen of DISH’s allegations in that case are
  4   similar to the case here. For the sake of fairness and judiciary efficiency, this case
  5   should be litigated in the Northern District, where it can then either be related or
  6   consolidated with the Patent case. Thus, JadooTV believes that this motion to
  7   compel should not be filed until the Court decides whether this case is transferred to
  8   the Northern District of California.
  9            As such, the Court should deny DISH’s motion to compel.
 10                      II.      DISPUTED REQUESTS FOR PRODUCTION
 11   A.       Requests Regarding the Use, Design, Structure, and Operation of eMedia
 12            Request No. 71: All documents concerning actual or potential uses of each
 13   iteration of eMedia at any time.
 14            Response to Request No. 71: Jadoo Defendants incorporate by reference
 15   each of the General Objections set forth above. Jadoo Defendants object to the
 16   request on the grounds that it seeks documents beyond the scope of permissible
 17   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 18   needs of the case. For example, the request could be read as seeking every document
 19   detailing any functionality of eMedia, regardless of any relevance to the present
 20   litigation. Jadoo Defendants further object to the request as overbroad and unduly
 21   burdensome to the extent that it seeks “[a]ll documents concerning actual or potential
 22   uses of each iteration of eMedia” without any limit as to time period. Jadoo
 23
      2
 24     (“Additionally, venue appears proper in this District only as to defendant East West. (See Dkt. 1, Complaint at ¶
      15); Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010) (Venue under 28 U.S.C. §
 25   1400 is proper “in any judicial district in which the defendant would be amenable to personal jurisdiction if the
      district were a separate state.”) (internal quotation marks omitted). But the bulk of plaintiff’s factual allegations
 26   concern Jadoo TV, not defendant East West. (Compare Complaint at ¶¶ 21-53 with id. at ¶¶ 57-62); see also A&M
      Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1013 n. 2 (9th Cir. 2001) (“Secondary liability for copyright
 27   infringement does not exist in the absence of direct infringement by a third party.”). Based on the foregoing, IT IS
      ORDERED THAT no later than June 20, 2019, plaintiff shall show cause in writing why this action should not be
 28   dismissed or transferred for improper venue.”)


                                                                              L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                              6                          JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 12 of 82 Page ID
                                  #:2856


  1   Defendants further object to the request to the extent it seeks confidential business
  2   information, trade secrets or competitively or technically sensitive information.
  3   Jadoo Defendants further object to the term “actual or potential uses” as vague and
  4   ambiguous in the context of the request. Jadoo Defendants further object to the
  5   request to the extent it seeks documents protected from disclosure by the attorney-
  6   client privilege, the attorney work product doctrine, the accountant-client privilege,
  7   common-interest privilege, or similar privileges or protections.
  8         Subject to and without waiving any of their objections, Jadoo Defendants
  9   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 10   how this Request may be limited and/or clarified to (i) seek documents that are
 11   relevant to the claims or defenses in this litigation and proportional to the needs of
 12   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 13         Request No. 73: All documents concerning the design, structure, or operation
 14   of each iteration of eMedia at any time.
 15         Response to Request No. 73: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. For example, the request purports to seek every document
 20   regarding the functionality of eMedia, regardless of any relevance to the present
 21   litigation. Jadoo Defendants further object to the request as overbroad and unduly
 22   burdensome to the extent that it seeks “[a]ll documents concerning the design,
 23   structure, or operation of each iteration of eMedia” without any limits as to time
 24   period.   Jadoo Defendants further object to the request to the extent it seeks
 25   confidential business information, trade secrets or competitively or technically
 26   sensitive information. Jadoo Defendants further object to the request to the extent it
 27   seeks documents protected from disclosure by the attorney-client privilege, the
 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                 7                   JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 13 of 82 Page ID
                                  #:2857


  1   attorney work product doctrine, the accountant-client privilege, common-interest
  2   privilege, or similar privileges or protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants
  4   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  5   how this Request may be limited and/or clarified to (i) seek documents that are
  6   relevant to the claims or defenses in this litigation and proportional to the needs of
  7   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  8         1.     DISH’s Position
  9         DISH’s copyright infringement claims directly relate to JadooTV’s eMedia
 10   software application (“eMedia”), which allows users to access DISH’s television
 11   channels without authorization (“Protected Channels”). 3 (Dkt. 1 ¶¶ 2-3, 26-29, 31-
 12   32, 34-43, 59, 61, 73-85.) JadooTV is alleged to have designed and operated eMedia
 13   for purposes of infringement, and DISH seeks all documents, including JadooTV’s
 14   communications, concerning the use, design, structure, and operation of eMedia.
 15   (Id.) JadooTV’s Regional Sales Manager testified that he has not used eMedia for
 16   any purpose other than accessing additional channels, additional video on demand
 17   (“VOD”), and additional movies. (Declaration of Stephen M. Ferguson [Ferguson
 18   Decl.] ¶ 13; Ex. 12, Farooqi Dep. at 113:8-114:11.) Providing Jadoo users access to
 19   additional channels and VOD that JadooTV does not have rights to provide is the
 20   basis of DISH’s copyright infringement claims. (Dkt. 1 ¶ 26 (“an ‘eMedia’ menu
 21   that displays the channel logos of the additional channels in the SASP, including the
 22   Protected Channels that JadooTV does not have rights to publicly perform in the
 23   United States”); Dkt. 1 ¶¶ 48, 50 (VOD).) Documents concerning the use, design,
 24   structure, and operation of eMedia are the most relevant documents in this case.4
 25

 26
      3
       The term eMedia is used 35 times in DISH’s Complaint and concerns about 33 of
      93 paragraphs. (See Dkt. 1.)
 27
      4
        Twenty-five of DISH’s Requests specifically sought documents concerning
 28   eMedia. (Ferguson Decl. ¶¶ 4, 6; Exs. 3, 5 (Requests 3, 12, 14-16, 19, 21-22, 32, 35,
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               8                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 14 of 82 Page ID
                                  #:2858


  1         Without any support, and prior to gathering and producing any documents,
  2   JadooTV generally objected that these requests for eMedia documents were overly
  3   broad, unduly burdensome, and disproportionate to the needs of the litigation.
  4   (Ferguson Decl. ¶¶ 5, 13; Ex. 4 (Resp. to Requests 71, 73; Ex. 12, Farooqi Dep. at
  5   98:21-99:6 (JadooTV instructed its Regional Sales Manager not to testify as to
  6   whether he had searched his email for the term eMedia), 104:18-19 (JadooTV had
  7   not collected its Regional Sales Manager’s emails).)          Based on these general
  8   objections, JadooTV limited its production of eMedia documents to 8 custodians.5
  9   (Id. ¶¶ 11, 15; Ex. 10, Dkt. 64; Ex. 14, Bankr. Dkt. 207 at 2:13-23.) JadooTV then
 10   claimed that one of the custodians it had identified, “a joint customer support email
 11   account” did not exist, and “[w]ith regard to the other [7] custodians, JadooTV has
 12   produced all eMedia documents in its custody and control.” (Id. ¶ 15, Ex. 14 at 2:13-
 13   23.) However, JadooTV failed to supplement its written responses to these Requests
 14   to state the limitations of its production and that all such documents had been
 15   produced. (Id. ¶¶ 5, 16; Ex. 16 at 4.)
 16         JadooTV has only produced 12 documents concerning eMedia, excluding
 17   DISH’s notices of infringement and JadooTV’s responses. (Id. ¶ 16; Ex. 16 at 2-3.)
 18   And only 4 of those 12 eMedia documents were from the relevant time period prior
 19   to DISH’s filing of this copyright action on November 20, 2018. (Id.) More troubling
 20   is that JadooTV has only produced documents from three of the eight custodians in
 21

 22

 23   37, 41, 46, 66-75, 81, 105).) JadooTV’s written responses to these Requests include
      general objections and a refusal to produce any documents concerning eMedia. (Id.
 24   ¶¶ 5, 7; Exs. 4, 6.)
 25
      5
         The “8 custodians” referenced throughout this Motion include: Sohail, Faisal
 26   Abdullah, Ahsan Salahuddin, Omar Abawi, Anwar Farooqi, Mohsin Salahuddin,
 27   Arsalan Salahuddin, and a joint customer support email account. (Ferguson Decl. ¶¶
      11, 15; Ex. 10; Ex. 14 at 2:13-23.)
 28

                                                         L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               9                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 15 of 82 Page ID
                                  #:2859


  1   which JadooTV agreed to produce eMedia documents.6 (Id. ¶¶ 15-16; Ex. 14 at 2:13-
  2   23; Ex. 16 at 2.) And DISH recently discovered that Defendant Shah has a JadooTV
  3   email account, and that there are 34 other custodians with JadooTV email accounts
  4   that are likely to have documents responsive to DISH’s Requests. 7 (Id. ¶ 16; Ex. 16
  5   at 1-2.)
  6          JadooTV’s production of only 12 eMedia documents establishes that all the
  7   requested documents concerning the use, design, structure, or operation of eMedia
  8   are not overly broad, unduly burdensome, and disproportionate to the needs of the
  9   litigation. Gathering and searching the email pst files of each of these JadooTV
 10   custodians for the term eMedia is not an undue burden, especially since JadooTV’s
 11   eMedia software is at the heart of this case. Defendants’ failure and refusal to
 12   produce these documents is unreasonable and deserving of sanctions because District
 13   Judge Fernando Olguin has set a fact discovery deadline of February 7, 2019, and
 14   directed the parties “to conduct any necessary discovery as soon as possible, as
 15   the court is not inclined to grant any extensions of the discovery or other case-
 16   related deadlines.” (Ferguson Decl. ¶¶ 2-3; Ex. 1, Dkt. 50 at 2:15-17 (emphasis in
 17   the original); Ex. 2, Dkt. 120 at 1:19-20.) JadooTV’s discovery abuses are making it
 18   impossible for DISH to complete fact discovery in this case by the Court’s deadline.
 19

 20
      6
 21    JadooTV has only produced documents from the email accounts of Sohail, Ahsan
      Salahuddin, and Omar Abawi. (Id. ¶ 16; Ex. 16 at 2.)
 22
      7
 23     JadooTV has not produced documents from the email accounts of Shah,
      nocoperations@jadootv.com, support@jadootv.com, adnoc@jadootv.com, Awais
 24
      Malik, Faisal Aftab, Faisal Abdullah, Sadia Sohail, Sonya Sohail, Rick Bottomley,
 25   Samir Sohail, Anwar Farooqi, Mohsin Salahuddin, Arsalan Salahuddin, Pankaj
      Bhushan, Sheraz Hassan, Fred Missaghi, Umer Amin, Javad Ahmadi, Roya
 26
      Mahmoodzadeh, Faisal Mehmood, Wasif Hafeez, Nasir Javed, Faizan Hameed, Arif
 27   Hussain, Asim Raiz, Adeel Haroon, Asim Raiz, Usama Shafique, Hafiz Fiaz, Ali
      Raza, Farhan Malik, Jawad Raja, Sumit Ahuja, and Salahud Din. (Ferguson Decl. ¶
 28
      16; Ex. 16 at 1-2.)
                                                         L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                             10                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 16 of 82 Page ID
                                  #:2860


  1         JadooTV’s refusal to fulfill its discovery obligations and refusal to gather and
  2   produce highly relevant documents concerning the use, design, structure, and
  3   operation of eMedia, with no support for its general overbroad and unduly
  4   burdensome objections, is improper and is prejudicing DISH’s ability to complete
  5   fact discovery by the Court’s deadline. See In re Dockers, 2010 WL 11515318 at *6
  6   (finding requests relevant and rejecting general overbroad and unduly burdensome
  7   objections in which the defendants failed to establish a basis at the time they asserted
  8   their objection and defendants failed to submit declarations establishing the nature of
  9   the burden); Ramirez v. Cty. of Los Angeles, 231 F.R.D. 407, 409 (C.D. Cal. 2005)
 10   (Olguin, J.) (“[I]t is well-settled that all grounds for objection must be stated with
 11   specificity. . . [m]ost of defendants’ objections are too general to merit consideration
 12   and are therefore waived.”)
 13         JadooTV should be ordered to gather and produce all non-privileged
 14   documents concerning the use, design, structure, and operation of eMedia from
 15   January 2014 to present, within 7 days of the Court’s Order. (Requests 71 and 73.)
 16   This should include JadooTV’s production of all such documents from Defendant
 17   Shah’s JadooTV email account, the 34 other custodians with JadooTV email
 18   accounts, and the three custodians in which JadooTV has produced some documents.
 19   JadooTV should also be ordered to provide supplemental written responses to these
 20   Requests stating any limitations to JadooTV’s production and that JadooTV has
 21   produced all documents in JadooTV’s possession, custody, or control.
 22         2.     JadooTV’s Position
 23         DISH’s motion to compel should be denied without prejudice for the reasons
 24   set forth above in JadooTV’s introductory section. As explained in the introductory
 25   section, JadooTV has already produced more than 3,000 documents for the
 26   categories agreed-upon by JadooTV and DISH’s counsel. Moreover, as stated in the
 27   Motion to Compel, this motion to compel is premature since the stay in this case
 28   was lifted less than two weeks ago, and the parties should be allowed to continue
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               11                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 17 of 82 Page ID
                                  #:2861


  1   discovery proceedings in a newly re-opened case before burdening the Court with a
  2   motion to compel. Moreover, this motion to compel should not be filed until the
  3   Court decides whether it will transfer this case to the Northern District of California
  4   where venue is more appropriate.
  5         As stated above, JadooTV has already produced eMedia documents in its
  6   custody and control from the eight custodians identified by JadooTV: Sajid Sohail,
  7   Faisal Abdullah, Ahsan Salahuddin, Omar Abawi, Anwar Farooqi, Mohsin
  8   Salahuddin, Arsalan Salahuddin, and, in DISH’s words, “a joint customer support
  9   email account.” As JadooTV explained to DISH during the Bankruptcy Matter,
 10   JadooTV produced all documents from the eMedia category, and if DISH did not
 11   see documents in the production from custodians identified by DISH, it is because
 12   JadooTV does not have such documents in its custody or control. Although DISH
 13   complains that JadooTV did not produce all documents from the custodians,
 14   JadooTV does not have documents in its custody and control from all of the
 15   custodians. Specifically, JadooTV does not have any documents in its custody and
 16   control from these custodians: Faisal Abdullah, Anwar Farooqi, Mohsin
 17   Salahuddin, Arsalan Salahuddin, and is not aware of “a joint customer support
 18   email account.”
 19

 20   B.    Requests in which JadooTV Agreed to Produce Documents, but has not
 21         Produced or Supplemented its Responses 8
 22         1.     Request No. 1: Documents sufficient to identify all owners of JadooTV
 23   and their percentage of ownership.
 24
      8
 25     Pursuant to L.R. 37-2.1, DISH’s Requests and JadooTV’s responses are set forth
      verbatim. DISH’s Requests, JadooTV’s responses, DISH’s follow up meet and
 26   confer letter and bankruptcy court filings concerning JadooTV’s document
 27   production, including JadooTV’s agreements during telephonic meet and confers are
      attached to the accompanying Ferguson Declaration as Exhibits 3-7, 13-14. JadooTV
 28   did not respond to DISH’s follow up meet and confer letter and JadooTV has not
      served amended responses to DISH’s Requests. (Ferguson Decl. ¶¶ 5, 7-8.)
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               12                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 18 of 82 Page ID
                                  #:2862


  1          Response to Request No. 1: Jadoo Defendants incorporate by reference each
  2   of the General Objections set forth above. Jadoo Defendants object to the request on
  3   the grounds that it seeks documents beyond the scope of permissible discovery, not
  4   relevant to any party’s claims or defenses, and not proportional to the needs of the
  5   case. For example, the request purports to seek information about every owner of
  6   JadooTV, regardless of any relevance to the present litigation.
  7          Subject to and without waiving any of their objections, Jadoo Defendants
  8   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  9   how this Request may be limited and/or clarified to (i) seek documents that are
 10   relevant to the claims or defenses in this litigation and proportional to the needs of
 11   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 12          JadooTV’s Meet and Confer Agreements for Request No. 1:
 13          JadooTV agreed to produce documents sufficient to identify all its owners.
 14   (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 3; Ex. 13, Bankr. Dkt. 201 at 4:1-6.)
 15          Request No. 2: Documents sufficient to identify all current and former
 16   officers and directors of JadooTV.
 17          Response to Request No. 2: Jadoo Defendants incorporate by reference each
 18   of the General Objections set forth above. Jadoo Defendants object to the request on
 19   the grounds that it seeks documents beyond the scope of permissible discovery, not
 20   relevant to any party’s claims or defenses, and not proportional to the needs of the
 21   case. For example, the request purports to seek information about every current and
 22   former officer and director of JadooTV, regardless of any relevance to the present
 23   litigation.
 24          Subject to and without waiving any of their objections, Jadoo Defendants
 25   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 26   how this Request may be limited and/or clarified to (i) seek documents that are
 27   relevant to the claims or defenses in this litigation and proportional to the needs of
 28   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              13                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 19 of 82 Page ID
                                  #:2863


  1         JadooTV’s Meet and Confer Agreements for Request No. 2:
  2         JadooTV agreed to produce documents sufficient to identify all its officers,
  3   and directors. (Ferguson Decl. ¶ 8; Ex. 7 at 3.)
  4         Request No. 3: Documents sufficient to identify all employees, technical
  5   support agents, customer service agents, and contractors of JadooTV that have or had
  6   managerial or supervisory responsibilities or duties concerning eMedia, SASP, VOD,
  7   or the manufacture, distribution, marketing, sale, customer support, or network
  8   design of the Jadoo Box or Jadoo Service.
  9         Response to Request No. 3: Jadoo Defendants incorporate by reference each
 10   of the General Objections set forth above. Jadoo Defendants object to the request on
 11   the grounds that it seeks documents beyond the scope of permissible discovery, not
 12   relevant to any party’s claims or defenses, and not proportional to the needs of the
 13   case. For example, the request purports to seek identification of essentially anyone
 14   with “managerial or supervisory responsibilities” regarding the Jadoo Box or Jadoo
 15   Service. Jadoo Defendants further object to the request because the term “managerial
 16   or supervisory responsibilities” is vague and ambiguous. Jadoo Defendants further
 17   object to the request to the extent it seeks documents protected from disclosure by
 18   the attorney-client privilege, the attorney work product doctrine, the accountant-
 19   client privilege, common-interest privilege, or similar privileges or protections.
 20         Subject to and without waiving any of their objections, Jadoo Defendants will
 21   produce (i) non-privileged documents sufficient to identify employees of JadooTV
 22   in charge of the creation of the eMedia application and (ii) non-privileged documents
 23   sufficient to identify employees of JadooTV in charge of the manufacture and
 24   distribution of Jadoo4, Jadoo5, and Jadoo5S set top boxes in the United States that
 25   are discovered after a reasonable search and diligent inquiry and that are within the
 26   permissible scope of discovery, to the extent any exist within their possession,
 27   custody, or control, once a valid protective order has been entered by the Court.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               14                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 20 of 82 Page ID
                                  #:2864


  1         JadooTV’s Meet and Confer Agreements for Request No. 3:
  2         JadooTV agreed to produce documents identifying persons in charge of
  3   “distributing, marketing, sale, customer support, or network design of the Jadoo4,
  4   Jadoo5, and Jadoo5S set top boxes and Jadoo Service in the United States. (Ferguson
  5   Decl. ¶ 8; Ex. 7 at 3.) JadooTV also agreed to produce responsive documents from
  6   the 8 custodians concerning eMedia. (Id. ¶ 15; Ex. 13 at 3:10-14; Ex. 14, Bankr. Dkt.
  7   207 at 2:13-17.)
  8         Request No. 6: Documents sufficient to identify all monetary payments and
  9   any other benefits that JadooTV provided to Haseeb Shah at any time.
 10         Response to Request No. 6: Jadoo Defendants incorporate by reference each
 11   of the General Objections set forth above. Jadoo Defendants object to the request on
 12   the grounds that it seeks documents beyond the scope of permissible discovery, not
 13   relevant to any party’s claims or defenses, and not proportional to the needs of the
 14   case. For example, the request purports to seek information about every payment or
 15   benefit ever provided to Mr. Shah, at any time and regardless of any relevance to the
 16   present litigation. Jadoo Defendants further object to the request as overbroad and
 17   unduly burdensome to the extent that it seeks documents identifying “all monetary
 18   payments” and “any other benefits that JadooTV provided to Haseeb Shah” without
 19   any limit as to time period. Jadoo Defendants further object to this request as vague
 20   and ambiguous with respect to the term “any other benefits.” Jadoo Defendants
 21   further object to the request to the extent it seeks documents protected from
 22   disclosure by the attorney-client privilege, the attorney work product doctrine, the
 23   accountant-client privilege, common-interest privilege, or similar privileges or
 24   protections.
 25         Subject to and without waiving any of their objections, Jadoo Defendants
 26   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 27   how this Request may be limited and/or clarified to (i) seek documents that are
 28

                                                         L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              15                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 21 of 82 Page ID
                                  #:2865


  1   relevant to the claims or defenses in this litigation and proportional to the needs of
  2   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  3         JadooTV’s Meet and Confer Agreements for Request No. 6:
  4         JadooTV agreed to produce all documents responsive to this request for the
  5   period of January 2014 to the present. (Ferguson Decl. ¶ 8; Ex. 7 at 12.)
  6         Request No. 7: Documents sufficient to identify each email address that Sajid
  7   Sohail uses or has used to conduct business.
  8         Response to Request No. 7: Jadoo Defendants incorporate by reference each
  9   of the General Objections set forth above. Jadoo Defendants object to the request on
 10   the grounds that it seeks documents beyond the scope of permissible discovery, not
 11   relevant to any party’s claims or defenses, and not proportional to the needs of the
 12   case. For example, the request purports to seek information about every email
 13   address Mr. Sohail has ever used to conduct any business whatsoever, at any time
 14   and regardless of any relevance to the present litigation. Jadoo Defendants further
 15   object to the request to the extent it seeks documents protected from disclosure by
 16   the attorney-client privilege, the attorney work product doctrine, the accountant-
 17   client privilege, common-interest privilege, or similar privileges or protections.
 18         Subject to and without waiving any of their objections, Jadoo Defendants will
 19   produce non-privileged documents sufficient to identify each email address that Sajid
 20   Sohail has used to conduct business pertaining to distribution of Jadoo4, Jadoo5, and
 21   Jadoo5S set top boxes in the United States that are discovered after a reasonable
 22   search and diligent inquiry and that are within the permissible scope of discovery, to
 23   the extent any exist within their possession, custody, or control, once a valid
 24   protective order has been entered by the Court.
 25         JadooTV’s Meet and Confer Agreements for Request No. 7:
 26         JadooTV agreed to produce all documents responsive to this request.
 27   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-6.)
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                16                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 22 of 82 Page ID
                                  #:2866


  1         Request No. 14: All documents exchanged with Google, Inc. or YouTube
  2   concerning the Protected Channels, eMedia, SASP, copyright infringement, or
  3   Haseeb Shah.
  4         Response to Request No. 14: Jadoo Defendants incorporate by reference
  5   each of the General Objections set forth above. Jadoo Defendants object to the
  6   request on the grounds that it seeks documents beyond the scope of permissible
  7   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  8   needs of the case. For example, the request purports to seek any documents
  9   exchanged with Google, Inc. or YouTube regarding eMedia, without any limitation
 10   rendering the request relevant to the present litigation.
 11         Subject to and without waiving any of their objections, Jadoo Defendants
 12   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 13   how this Request may be limited and/or clarified to (i) seek documents that are
 14   relevant to the claims or defenses in this litigation and proportional to the needs of
 15   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 16         JadooTV’s Meet and Confer Agreements for Request No. 14:
 17         JadooTV agreed to produce all documents responsive to this request
 18   concerning the Protected Channels, SASP, copyright infringement, or Haseeb Shah.
 19   (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 20         Request No. 15: All documents that JadooTV exchanged with GitHub, Inc.
 21   or Dropbox Inc. concerning the Protected Channels, eMedia, SASP, copyright
 22   infringement, or Haseeb Shah.
 23         Response to Request No. 15: Jadoo Defendants incorporate by reference
 24   each of the General Objections set forth above. Jadoo Defendants object to the
 25   request on the grounds that it seeks documents beyond the scope of permissible
 26   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 27   needs of the case. For example, the request purports to seek any documents
 28

                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               17                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 23 of 82 Page ID
                                  #:2867


  1   exchanged with GitHub, Inc. or Dropbox, Inc. regarding eMedia, without any
  2   limitation rendering the request relevant to the present litigation.
  3         Subject to and without waiving any of their objections, Jadoo Defendants
  4   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  5   how this Request may be limited and/or clarified to (i) seek documents that are
  6   relevant to the claims or defenses in this litigation and proportional to the needs of
  7   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  8         JadooTV’s Meet and Confer Agreements for Request No. 15:
  9         JadooTV agreed to produce all documents responsive to this request
 10   concerning the Protected Channels, SASP, copyright infringement, or Haseeb Shah.
 11   (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 12         Request No. 16: All documents that JadooTV exchanged with DailyMotion
 13   concerning the Protected Channels, eMedia, SASP, copyright infringement, or
 14   Haseeb Shah.
 15         Response to Request No. 16: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. For example, the request purports to seek any documents
 20   exchanged with DailyMotion regarding eMedia, without any limitation rendering the
 21   request relevant to the present litigation.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                18                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 24 of 82 Page ID
                                  #:2868


  1            JadooTV’s Meet and Confer Agreements for Request No. 16:
  2            JadooTV agreed to produce all documents responsive to this request
  3   concerning the Protected Channels, SASP, copyright infringement, or Haseeb Shah.
  4   (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  5            Request No. 17: All documents, including diagrams, charts, maps, and
  6   schematics, concerning the process by which JadooTV’s Live TV channels are made
  7   available on the Jadoo Service or Jadoo Box.
  8            Response to Request No. 17: Jadoo Defendants incorporate by reference
  9   each of the General Objections set forth above. Jadoo Defendants object to the
 10   request on the grounds that it seeks documents beyond the scope of permissible
 11   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 12   needs of the case. For example, the request purports to seek “all documents” relating
 13   to the making available of Live TV channels on the Jadoo Service or Jadoo Box,
 14   regardless of any relevance to the present litigation. Jadoo Defendants further object
 15   to the request to the extent it seeks confidential business information, trade secrets,
 16   or competitively or technically sensitive information. Jadoo Defendants further
 17   object to the request because the term “the process” is vague and ambiguous. Jadoo
 18   Defendants further object to the request to the extent it seeds documents protected
 19   from disclosure by the attorney-client privilege, the attorney work product doctrine,
 20   the accountant-client privilege, common-interest privilege, or similar privileges or
 21   protections.
 22            Subject to and without waiving any of their objections, Jadoo Defendants will
 23   produce non-privileged documents sufficient to describe the overall manner by which
 24   JadooTV’s Live channels are made available on the Jadoo4, Jadoo5, and Jadoo5S set
 25   top boxes that are discovered after a reasonable search and diligent inquiry and that
 26   are within the permissible scope of discovery, to the extent any exist within their
 27   possession, custody, or control, once a valid protective order has been entered by the
 28   Court.
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               19                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 25 of 82 Page ID
                                  #:2869


  1         JadooTV’s Meet and Confer Agreements for Request No. 17:
  2         JadooTV agreed to produce responsive documents describing the overall
  3   manner in which JadooTV’s Live channels are made available. (Ferguson Decl. ¶
  4   15, Ex. 13 at 4:1-7.)
  5         Request No. 18: All documents, including diagrams, charts, maps, and
  6   schematics, concerning the process, at any time, by which SASP is made available
  7   on the Jadoo Service or Jadoo Box.
  8         Response to Request No. 18: Jadoo Defendants incorporate by reference
  9   each of the General Objections set forth above. Jadoo Defendants object to the
 10   request on the grounds that it seeks documents beyond the scope of permissible
 11   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 12   needs of the case. For example, the request could be read to require all documents
 13   relating in any way to the technical functioning of the way channels are loaded on
 14   the Jadoo Service or Jadoo Box, regardless of any relevance to the present litigation.
 15   Jadoo Defendants further object to the request as overbroad and unduly burdensome
 16   to the extent that it seeks “[a]ll documents, including diagrams, charts maps, and
 17   schematics, concerning the process” “by which SASP is made available on the Jadoo
 18   Service or Jadoo Box” without any limit as to the time period. Jadoo Defendants
 19   further object to the request to the extent it seeks confidential business information,
 20   trade secrets, or competitively or technically sensitive information.                      Jadoo
 21   Defendants further object to the request because the term “the process” is vague and
 22   ambiguous. Jadoo Defendants further object to the request to the extent it seeks
 23   documents protected from disclosure by the attorney-client privilege, the attorney
 24   work product doctrine, the accountant-client privilege, common-interest privilege, or
 25   similar privileges or protections.
 26         Subject to and without waiving any of their objections, Jadoo Defendants will
 27   produce non-privileged documents concerning making SASP available on the
 28   Jadoo4, Jadoo5, and Jadoo5S set top boxes that are discovered after a reasonable
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              20                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 26 of 82 Page ID
                                  #:2870


  1   search and diligent inquiry and that are within the permissible scope of discovery, to
  2   the extent any exist within their possession, custody, or control, once a valid
  3   protective order has been entered by the Court.
  4         JadooTV’s Meet and Confer Agreements for Request No. 18:
  5         JadooTV agreed to produce all documents responsive to this request.
  6   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  7         Request No. 19: All documents, including diagrams, charts, maps, and
  8   schematics, concerning the process, at any time, by which eMedia files, including
  9   SASP, are created for use on the Jadoo Service and Jadoo Box.
 10         Response to Request No. 19: Jadoo Defendants incorporate by reference
 11   each of the General Objections set forth above. Jadoo Defendants object to the
 12   request on the grounds that it seeks documents beyond the scope of permissible
 13   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 14   needs of the case. For example, the request could be read to require all documents
 15   relating in any way to the technical functioning of the way eMedia files are created,
 16   regardless of any relevance to the present litigation. Jadoo Defendants further object
 17   to the request as overbroad and unduly burdensome to the extent that it seeks “[a]ll
 18   documents, including diagrams, charts maps, and schematics, concerning the
 19   process” “by which eMedia files, including SASP, are created for use on the Jadoo
 20   Service and Jadoo Box” without any limit as to the time period. Jadoo Defendants
 21   further object to the request to the extent it seeks confidential business information,
 22   trade secrets, or competitively or technically sensitive information.                      Jadoo
 23   Defendants further object to the request because the term “the process” is vague and
 24   ambiguous. Jadoo Defendants further object to the request to the extent it seeks
 25   documents protected from disclosure by the attorney-client privilege, the attorney
 26   work product doctrine, the accountant-client privilege, common-interest privilege, or
 27   similar privileges or protections.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              21                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 27 of 82 Page ID
                                  #:2871


  1           Subject to and without waiving any of their objections, Jadoo Defendants will
  2   produce non-privileged documents sufficient to describe the overall manner by which
  3   eMedia files are created that are discovered after a reasonable search and diligent
  4   inquiry and that are within the permissible scope of discovery, to the extent any exist
  5   within their possession, custody, or control, once a valid protective order has been
  6   entered by the Court.
  7           JadooTV’s Meet and Confer Agreements for Request No. 19:
  8           JadooTV also agreed to produce all responsive documents from the 8
  9   custodians. (Ferguson Decl. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
 10           Request No. 20: All documents, including diagrams, charts, maps, and
 11   schematics, concerning the process by which SASP is added to the Jadoo Box at any
 12   time.
 13           Response to Request No. 20: Jadoo Defendants incorporate by reference
 14   each of the General Objections set forth above. Jadoo Defendants object to the
 15   request on the grounds that it seeks documents beyond the scope of permissible
 16   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 17   needs of the case. For example, the request could be read to require all documents
 18   relating in any way to the technical functioning of the way channels are loaded to the
 19   Jadoo Service or Jadoo Box, regardless of any relevance to the present litigation.
 20   Jadoo Defendants further object to the request as overbroad and unduly burdensome
 21   to the extent that it seeks “[a]ll documents, including diagrams, charts maps, and
 22   schematics, concerning the process by which SASP is added to the Jadoo Box”
 23   without any limit as to the time period. Jadoo Defendants further object to the request
 24   to the extent it seeks confidential business information, trade secrets, or competitively
 25   or technically sensitive information. Jadoo Defendants further object to the request
 26   as duplicative of Request No. 18 above. Jadoo Defendants further object to the
 27   request because the term “the process” is vague and ambiguous. Jadoo Defendants
 28   further object to the request to the extent it seeks documents protected from
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               22                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 28 of 82 Page ID
                                  #:2872


  1   disclosure by the attorney-client privilege, the attorney work product doctrine, the
  2   accountant-client privilege, common-interest privilege, or similar privileges or
  3   protections.
  4         Subject to and without waiving any of their objections, Jadoo Defendants will
  5   produce non-privileged documents concerning adding SASP to the Jadoo4, Jadoo5,
  6   and Jadoo5S set top boxes that are discovered after a reasonable search and diligent
  7   inquiry and that are within the permissible scope of discovery, to the extent any exist
  8   within their possession, custody, or control, once a valid protective order has been
  9   entered by the Court.
 10         JadooTV’s Meet and Confer Agreements for Request No. 20:
 11         JadooTV agreed to produce all documents responsive to this request.
 12   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 13         Request No. 21: All documents concerning the creation or potential creation,
 14   at any time, of XML files for eMedia, including how to use CDNs or encrypt files.
 15         Response to Request No. 21: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. For example, the request purports to seek all documents about the
 20   creation of any XML file for eMedia at any time, regardless of any relevance to the
 21   present litigation. Jadoo Defendants further object to the request as overbroad and
 22   unduly burdensome to the extent that it seeks “[a]ll documents concerning the
 23   creation or potential creation” “of XML files for eMedia, including how to use CDNs
 24   or encrypt files” without any limit as to the time period. Jadoo Defendants further
 25   object to the request to the extent it seeks confidential business information, trade
 26   secrets, or competitively or technically sensitive information. Jadoo Defendants
 27   object to the term “including how to use CDNs or encrypt files” as unclear and
 28   ambiguous in the context of the request. Jadoo Defendants further object to the
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              23                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 29 of 82 Page ID
                                  #:2873


  1   request to the extent it seeks documents protected from disclosure by the attorney-
  2   client privilege, the attorney work product doctrine, the accountant-client privilege,
  3   common-interest privilege, or similar privileges or protections.
  4         Subject to and without waiving any of their objections, Jadoo Defendants will
  5   produce non-privileged documents sufficient to describe the overall manner in which
  6   XML files are created for eMedia that are discovered after a reasonable search and
  7   diligent inquiry and that are within the permissible scope of discovery, to the extent
  8   any exist within their possession, custody, or control, once a valid protective order
  9   has been entered by the Court.
 10         JadooTV’s Meet and Confer Agreements for Request No. 21:
 11         JadooTV also agreed to produce all responsive documents from the 8
 12   custodians. (Ferguson Decl. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
 13         Request No. 23: All documents, including diagrams, charts, maps, and
 14   schematics concerning the process by which VOD content is made available on the
 15   Jadoo Service or Jadoo Box, including the selection, incorporation, and arrangement
 16   of such content.
 17         Response to Request No. 23: Jadoo Defendants incorporate by reference
 18   each of the General Objections set forth above. Jadoo Defendants object to the
 19   request on the grounds that it seeks documents beyond the scope of permissible
 20   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 21   needs of the case. For example, the request could be read to seek all documents
 22   concerning the way that VOD content is made available on the Jadoo Service or
 23   Jadoo Box, regardless of any relevance to the present litigation. Jadoo Defendants
 24   further object to the request to the extent it seeks confidential business information,
 25   trade secrets, or competitively or technically sensitive information. Jadoo Defendants
 26   further object to the request because the term “the process” is vague and ambiguous.
 27   Jadoo Defendants further object to the request to the extent it seeks documents
 28   protected from disclosure by the attorney-client privilege, the attorney work product
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              24                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 30 of 82 Page ID
                                  #:2874


  1   doctrine, the accountant-client privilege, common-interest privilege, or similar
  2   privileges or protections.
  3          Subject to and without waiving any of their objections, Jadoo Defendants
  4   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  5   how this Request may be limited and/or clarified to (i) seek documents that are
  6   relevant to the claims or defenses in this litigation and proportional to the needs of
  7   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  8          JadooTV’s Meet and Confer Agreements for Request No. 23:
  9          JadooTV agreed to produce documents providing a general overview of how
 10   VOD content is made available. (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 5; Ex. 13 at 4:9-
 11   13.)
 12          Request No. 24: Documents sufficient to identify the dates on which each
 13   Protected Channel was transmitted or otherwise made available for viewing on the
 14   Jadoo Service or Jadoo Box.
 15          Response to Request No. 24: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. Jadoo Defendants further object to the request because the term
 20   “transmitted or otherwise made available for viewing” is vague and ambiguous in the
 21   context of the request. Jadoo Defendants further object to the request to the extent it
 22   seeks documents protected from disclosure by the attorney-client privilege, the
 23   attorney work product doctrine, the accountant-client privilege, common-interest
 24   privilege, or similar privileges or protections.
 25          Subject to and without waiving any of their objections, Jadoo Defendants will
 26   produce non-privileged documents sufficient to identify the dates on which each
 27   Protected Channel was purportedly transmitted on the Jadoo4, Jadoo5, and Jadoo5S
 28   set top boxes that are discovered after a reasonable search and diligent inquiry and
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               25                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 31 of 82 Page ID
                                  #:2875


  1   that are within the permissible scope of discovery, to the extent any exist within their
  2   possession, custody or control, once a valid protective order has been entered by the
  3   Court.
  4            JadooTV’s Meet and Confer Agreements for Request No. 24:
  5            JadooTV agreed to produce documents responsive to this request. (Ferguson
  6   Decl. ¶ 15; Ex. 13 at 4:9-13.)
  7            Request No. 25: Documents sufficient to identify the dates on which each
  8   Protected Channel was transmitted or otherwise made available for viewing on the
  9   Jadoo Service or Jadoo Box.
 10            Response to Request No. 25: Jadoo Defendants incorporate by reference
 11   each of the General Objections set forth above. Jadoo Defendants object to the
 12   request on the grounds that it seeks documents beyond the scope of permissible
 13   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 14   needs of the case. In [sic] Jadoo Defendants object to the terms “source or location,”
 15   “acquired,” and “transmitted or otherwise made available for viewing” as vague and
 16   ambiguous in the context of the request.      Jadoo Defendants further object to the
 17   request to the extent it seeks documents protected from disclosure by the attorney-
 18   client privilege, the attorney work product doctrine, the accountant-client privilege,
 19   common-interest privilege, or similar privileges or protections.
 20            Subject to and without waiving any of their objections, Jadoo Defendants will
 21   produce non-privileged documents sufficient to identify the source of each of the
 22   Protected Channels purportedly transmitted on the Jadoo4, Jadoo5, and Jadoo5S set
 23   top boxes that are discovered after a reasonable search and diligent inquiry and that
 24   are within the permissible scope of discovery, to the extent any exist within their
 25   possession, custody or control, once a valid protective order has been entered by the
 26   Court.
 27

 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               26                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 32 of 82 Page ID
                                  #:2876


  1         JadooTV’s Meet and Confer Agreements for Request No. 25:
  2         JadooTV agreed to produce documents responsive to this request. (Ferguson
  3   Decl. ¶ 15; Ex. 13 at 4:9-13.)
  4         Request No. 26: All documents concerning making the Protected Channels
  5   available on the Jadoo Service or Jadoo Box.
  6         Response to Request No. 26: Jadoo Defendants incorporate by reference
  7   each of the General Objections set forth above. Jadoo Defendants object to the
  8   request on the grounds that it seeks documents beyond the scope of permissible
  9   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 10   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
 11   documents protected from disclosure by the attorney-client privilege, the attorney
 12   work product doctrine, the accountant-client privilege, common-interest privilege, or
 13   similar privileges or protections.
 14         Subject to and without waiving any of their objections, Jadoo Defendants will
 15   produce non-privileged documents regarding making the Protected Channels
 16   available on the Jadoo4, Jadoo5, and Jadoo5S set top boxes that are discovered after
 17   a reasonable search and diligent inquiry and that are within the permissible scope of
 18   discovery, to the extent any exist within their possession, custody or control, once a
 19   valid protective order has been entered by the Court.
 20         JadooTV’s Meet and Confer Agreements for Request No. 26:
 21         JadooTV agreed to produce all documents responsive to this request.
 22   (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
 23         Request No. 27:            All documents, including any agreements or
 24   communications, that JadooTV alleges gives JadooTV the rights to transmit or
 25   provide access to the Protected Channels.
 26         Response to Request No. 27: Jadoo Defendants incorporate by reference
 27   each of the General Objections set forth above. Jadoo Defendants object to the
 28   request on the grounds that it seeks documents beyond the scope of permissible
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               27                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 33 of 82 Page ID
                                  #:2877


  1   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  2   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
  3   documents protected from disclosure by the attorney-client privilege, the attorney
  4   work product doctrine, the accountant-client privilege, common-interest privilege, or
  5   similar privileges or protections.
  6         Subject to and without waiving any of their objections, Jadoo Defendants will
  7   produce non-privileged documents responsive to this request that are discovered after
  8   a reasonable search and diligent inquiry and that are within the permissible scope of
  9   discovery, to the extent any exist within their possession, custody or control, once a
 10   valid protective order has been entered by the Court.
 11         JadooTV’s Meet and Confer Agreements for Request No. 27:
 12         JadooTV agreed to produce all documents responsive to this request.
 13   (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
 14         Request No. 28: Documents sufficient to identify each payment that JadooTV
 15   made to acquire the rights to transmit or provide access to the Protected Channels.
 16         Response to Request No. 28: Jadoo Defendants incorporate by reference
 17   each of the General Objections set forth above. Jadoo Defendants object to the
 18   request on the grounds that it seeks documents beyond the scope of permissible
 19   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 20   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
 21   documents protected from disclosure by the attorney-client privilege, the attorney
 22   work product doctrine, the accountant-client privilege, common-interest privilege, or
 23   similar privileges or protections.
 24         Subject to and without waiving any of their objections, Jadoo Defendants will
 25   produce non-privileged documents responsive to this request that are discovered after
 26   a reasonable search and diligent inquiry and that are within the permissible scope of
 27   discovery, to the extent any exist within their possession, custody or control, once a
 28   valid protective order has been entered by the Court.
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               28                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 34 of 82 Page ID
                                  #:2878


  1         JadooTV’s Meet and Confer Agreements for Request No. 28:
  2         JadooTV agreed to produce documents responsive to this request. (Ferguson
  3   Decl. ¶ 15; Ex. 13 at 4:9-13.)
  4         Request No. 32: Documents sufficient to identify each advertisement for
  5   eMedia, SASP, or Protected Channel VOD that was made by JadooTV, or for which
  6   JadooTV paid, either in whole or in part.
  7         Response to Request No. 32: Jadoo Defendants incorporate by reference
  8   each of the General Objections set forth above. Jadoo Defendants object to the
  9   request on the grounds that it seeks documents beyond the scope of permissible
 10   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 11   needs of the case. For example, this request purports to seek documents regarding
 12   every single advertisement for eMedia by JadooTV, regardless of any relevance to
 13   the present litigation.   In addition, Jadoo Defendants object to the request as
 14   duplicative, unduly burdensome, expensive, and oppressive on the ground that it
 15   seeks documents currently in DISH’s possession, custody or control, or that are
 16   obtainable from some other source that is more convenient, less burdensome or less
 17   expensive than Jadoo Defendants. Jadoo Defendants further object to the request to
 18   the extent it seeks documents protected from disclosure by the attorney-client
 19   privilege, the attorney work product doctrine, the accountant-client privilege,
 20   common-interest privilege, or similar privileges or protections.
 21         Subject to and without waiving any of their objections, Jadoo Defendants will
 22   produce non-privileged documents sufficient to identify advertisements by JadooTV,
 23   or for which JadooTV paid, for SASP or Protected Channels VOD that are discovered
 24   after a reasonable search and diligent inquiry and that are within the permissible
 25   scope of discovery, to the extent any exist within their possession, custody or control,
 26   once a valid protective order has been entered by the Court.
 27

 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               29                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 35 of 82 Page ID
                                  #:2879


  1         JadooTV’s Meet and Confer Agreements for Request No. 32:
  2         JadooTV also agreed to produce all documents responsive to this request
  3   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  4         Request No. 34: All documents concerning communications with JadooTV’s
  5   customers or resellers concerning the Protected Channels.
  6         Response to Request No. 34: Jadoo Defendants incorporate by reference
  7   each of the General Objections set forth above. Jadoo Defendants object to the
  8   request on the grounds that it seeks documents beyond the scope of permissible
  9   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 10   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
 11   documents protected from disclosure by the attorney-client privilege, the attorney
 12   work product doctrine, the accountant-client privilege, common-interest privilege, or
 13   similar privileges or protections.
 14         Subject to and without waiving any of their objections, Jadoo Defendants will
 15   produce non-privileged documents responsive to this request that are discovered after
 16   a reasonable search and diligent inquiry and that are within the permissible scope of
 17   discovery, to the extent any exist within their possession, custody or control, once a
 18   valid protective order has been entered by the Court.
 19         JadooTV’s Meet and Confer Agreements for Request No. 34:
 20         JadooTV agreed to produce all documents responsive to this request,
 21   excluding customer communications. (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
 22         Request No. 35: All documents concerning communications with JadooTV’s
 23   customers or resellers concerning eMedia, SASP, or Protected Channel VOD.
 24         Response to Request No. 35: Jadoo Defendants incorporate by reference
 25   each of the General Objections set forth above. Jadoo Defendants object to the
 26   request on the grounds that it seeks documents beyond the scope of permissible
 27   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 28   needs of the case. For example, the request purports to seek information about any
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               30                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 36 of 82 Page ID
                                  #:2880


  1   communications with JadooTV’s customers or resellers concerning eMedia,
  2   regardless of any relevance to the present litigation. Jadoo Defendants further object
  3   to the request to the extent it seeks documents protected from disclosure by the
  4   attorney-client privilege, the attorney work product doctrine, the accountant-client
  5   privilege, common-interest privilege, or similar privileges or protections.
  6         Subject to and without waiving any of their objections, Jadoo Defendants will
  7   produce non-privileged documents concerning communications with JadooTV’s
  8   customers or resellers concerning SASP or Protected Channel VOD that are
  9   discovered after a reasonable search and diligent inquiry and that are within the
 10   permissible scope of discovery, to the extent any exist within their possession,
 11   custody or control, once a valid protective order has been entered by the Court.
 12         JadooTV’s Meet and Confer Agreements for Request No. 35:
 13         JadooTV also agreed to produce all documents responsive to this request
 14   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 15         Request No. 36: All documents concerning communications with JadooTV’s
 16   customers or resellers concerning the addition or removal of channels or programs
 17   from the Jadoo Service or Jadoo Box.
 18         Response to Request No. 36: Jadoo Defendants incorporate by reference
 19   each of the General Objections set forth above. Jadoo Defendants object to the
 20   request on the grounds that it seeks documents beyond the scope of permissible
 21   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 22   needs of the case. For example, the request purports to seek documents concerning
 23   any change in channels or programs, regardless of any relevance to the present
 24   litigation. Jadoo Defendants further object to the request to the extent it seeks
 25   documents protected from disclosure by the attorney-client privilege, the attorney
 26   work product doctrine, the accountant-client privilege, common-interest privilege, or
 27   similar privileges or protections.
 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              31                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 37 of 82 Page ID
                                  #:2881


  1           Subject to and without waiving any of their objections, Jadoo Defendants
  2   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  3   how this Request may be limited and/or clarified to (i) seek documents that are
  4   relevant to the claims or defenses in this litigation and proportional to the needs of
  5   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  6           JadooTV’s Meet and Confer Agreements for Request No. 36:
  7           JadooTV agreed to produce documents responsive to this request to the extent
  8   such documents reference the Protected Channels or Protected Channel VOD.
  9   (Ferguson Decl. ¶ 8; Ex. 7 at 13.)
 10           Request No. 37: All documents concerning communications with JadooTV’s
 11   employees or agents concerning eMedia, SASP, or Protected Channel VOD at any
 12   time.
 13           Response to Request No. 37: Jadoo Defendants incorporate by reference
 14   each of the General Objections set forth above. Jadoo Defendants object to the
 15   request on the grounds that it seeks documents beyond the scope of permissible
 16   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 17   needs of the case. For example, the request purports to seek information about any
 18   communications with JadooTV’s employees or agents concerning eMedia, regardless
 19   of any relevance to the present litigation. Jadoo Defendants further object to the
 20   request as overbroad and unduly burdensome to the extent that it seeks all documents
 21   “concerning communications with JadooTV’s employees or agents concerning
 22   eMedia, SASP, or Protected Channel VOD” without any limit as to time period.
 23   Jadoo Defendants further object to the request to the extent it seeks documents
 24   protected from disclosure by the attorney-client privilege, the attorney work product
 25   doctrine, the accountant-client privilege, common-interest privilege, or similar
 26   privileges or protections.
 27           Subject to and without waiving any of their objections, Jadoo Defendants will
 28   produce non-privileged documents concerning communications with JadooTV’s
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              32                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 38 of 82 Page ID
                                  #:2882


  1   employees or agents concerning SASP or Protected Channel VOD that are
  2   discovered after a reasonable search and diligent inquiry and that are within the
  3   permissible scope of discovery, to the extent any exist within their possession,
  4   custody or control, once a valid protective order has been entered by the Court.
  5         JadooTV’s Meet and Confer Agreements for Request No. 37:
  6         JadooTV also agreed to produce all documents responsive to this request
  7   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  8         Request No. 38: All documents concerning efforts JadooTV made to ensure
  9   that the Protected Channels are not transmitted or otherwise accessed using the Jadoo
 10   Service or Jadoo Box.
 11         Response to Request No. 38: Jadoo Defendants incorporate by reference
 12   each of the General Objections set forth above. Jadoo Defendants object to the
 13   request on the grounds that it seeks documents beyond the scope of permissible
 14   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 15   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
 16   confidential business information, trade secrets, or competitively or technically
 17   sensitive information. Jadoo Defendants further object to the request to the extent it
 18   seeks documents protected from disclosure by the attorney-client privilege, the
 19   attorney work product doctrine, the accountant-client privilege, common-interest
 20   privilege, or similar privileges or protections.
 21         Subject to and without waiving any of their objections, Jadoo Defendants will
 22   produce non-privileged documents sufficient to describe efforts JadooTV made to
 23   ensure that the Protected Channels are not transmitted or otherwise accessed on the
 24   Jadoo4, Jadoo5, and Jadoo5S set top boxes that are discovered after a reasonable
 25   search and diligent inquiry and that are within the permissible scope of discovery, to
 26   the extent any exist within their possession, custody or control, once a valid
 27   protective order has been entered by the Court.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               33                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 39 of 82 Page ID
                                  #:2883


  1         JadooTV’s Meet and Confer Agreements for Request No. 38:
  2         JadooTV agreed to produce all documents responsive to this request.
  3   (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
  4         Request No. 39: All documents concerning unfavorable comments, reviews,
  5   or criticisms about the Jadoo Service or Jadoo Box.
  6         Response to Request No. 39: Jadoo Defendants incorporate by reference
  7   each of the General Objections set forth above. Jadoo Defendants object to the
  8   request on the grounds that it seeks documents beyond the scope of permissible
  9   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 10   needs of the case. For example, the request purports to seek all negative commentary
 11   about the Jadoo Service or Box, regardless of any relevance to the present litigation.
 12   In addition, Jadoo Defendants object to the request as duplicative, unduly
 13   burdensome, expensive, and oppressive on the ground that it seeks documents
 14   currently in DISH’s possession, custody or control, or that are obtainable from some
 15   other source that is more convenient, less burdensome or less expensive than Jadoo
 16   Defendants. Jadoo Defendants further object to the request to the extent it seeks
 17   documents protected from disclosure by the attorney-client privilege, the attorney
 18   work product doctrine, the accountant-client privilege, common-interest privilege, or
 19   similar privileges or protections.
 20         Subject to and without waiving any of their objections, Jadoo Defendants
 21   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 22   how this Request may be limited and/or clarified to (i) seek documents that are
 23   relevant to the claims or defenses in this litigation and proportional to the needs of
 24   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 25         JadooTV’s Meet and Confer Agreements for Request No. 39:
 26         JadooTV agreed to produce documents responsive to this request to the extent
 27   such documents reference the Protected Channels or Protected Channel VOD.
 28   (Ferguson Decl. ¶ 8; Ex. 7 at 13.)
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              34                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 40 of 82 Page ID
                                  #:2884


  1         Request No. 40: All documents that reference the Jadoo Service or Jadoo
  2   Box, and also reference the Protected Channels.
  3         Response to Request No. 40: Jadoo Defendants incorporate by reference
  4   each of the General Objections set forth above. Jadoo Defendants object to the
  5   request on the grounds that it seeks documents beyond the scope of permissible
  6   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  7   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
  8   documents protected from disclosure by the attorney-client privilege, the attorney
  9   work product doctrine, the accountant-client privilege, common-interest privilege, or
 10   similar privileges or protections.
 11         Subject to and without waiving any of their objections, Jadoo Defendants will
 12   produce non-privileged documents that reference Jadoo4, Jadoo5, and Jadoo5S set
 13   top boxes and that also reference the Protected Channels that are discovered after a
 14   reasonable search and diligent inquiry and that are within the permissible scope of
 15   discovery, to the extent any exist within their possession, custody or control, once a
 16   valid protective order has been entered by the Court.
 17         JadooTV’s Meet and Confer Agreements for Request No. 40:
 18         JadooTV agreed to produce all documents responsive to this request,
 19   excluding customer communications. (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
 20         Request No. 41: All documents that reference the Jadoo Service or Jadoo
 21   Box, and also reference eMedia, SASP, or Protected Channel VOD at any time.
 22         Response to Request No. 41: Jadoo Defendants incorporate by reference
 23   each of the General Objections set forth above. Jadoo Defendants object to the
 24   request on the grounds that it seeks documents beyond the scope of permissible
 25   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 26   needs of the case. For example, the request purports to seek documents that reference
 27   the Jadoo Service or Jadoo Box, and also reference eMedia, regardless of any
 28   relevance to the present litigation. Jadoo Defendants further object to the request as
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               35                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 41 of 82 Page ID
                                  #:2885


  1   overbroad and unduly burdensome to the extent that it seeks “[a]ll documents that
  2   reference the Jadoo Service or Jadoo Box, and also reference eMedia, SASP, or
  3   Protected Channel VOD” without any limit as to time period. Jadoo Defendants
  4   further object to the request to the extent it seeks confidential business information,
  5   trade secrets, or competitively or technically sensitive information.                      Jadoo
  6   Defendants further object to the request to the extent it seeks documents protected
  7   from disclosure by the attorney-client privilege, the attorney work product doctrine,
  8   the accountant-client privilege, common-interest privilege, or similar privileges or
  9   protections.
 10         Subject to and without waiving any of their objections, Jadoo Defendants will
 11   produce non-privileged documents that reference Jadoo4, Jadoo5, and Jadoo5S set
 12   top boxes and that also reference SASP or Protected Channel VOD that are
 13   discovered after a reasonable search and diligent inquiry and that are within the
 14   permissible scope of discovery, to the extent any exist within their possession,
 15   custody or control, once a valid protective order has been entered by the Court.
 16         JadooTV’s Meet and Confer Agreements for Request No. 41:
 17         JadooTV also agreed to produce all documents responsive to this request
 18   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 19         Request No. 44: Documents sufficient to identify each social media account,
 20   including Facebook, Twitter, Instagram, and Snapchat, that JadooTV registered or
 21   used at any time.
 22         Response to Request No. 44: Jadoo Defendants incorporate by reference
 23   each of the General Objections set forth above. Jadoo Defendants object to the
 24   request on the grounds that it seeks documents beyond the scope of permissible
 25   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 26   needs of the case. For example, the request purports to seek documents identifying
 27   all of JadooTV’s social media accounts, regardless of any relevance to the present
 28   litigation. In addition, Jadoo Defendants object to the request as duplicative, unduly
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              36                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 42 of 82 Page ID
                                  #:2886


  1   burdensome, expensive, and oppressive on the ground that it seeks documents
  2   currently in DISH’s possession, custody or control, or that are obtainable from some
  3   other source that is more convenient, less burdensome or less expensive than Jadoo
  4   Defendants. Jadoo Defendants further object to the request as overbroad and unduly
  5   burdensome to the extent that it seeks “[d]ocuments sufficient to identify each social
  6   media account, including Facebook, Twitter, Instagram, and Snapchat, that JadooTV
  7   registered or used” without any limit as to time period.
  8         Subject to and without waiving any of their objections, Jadoo Defendants
  9   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 10   how this Request may be limited and/or clarified to (i) seek documents that are
 11   relevant to the claims or defenses in this litigation and proportional to the needs of
 12   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 13         JadooTV’s Meet and Confer Agreements for Request No. 44:
 14         JadooTV agreed to produce documents responsive to this request. (Ferguson
 15   Decl. ¶ 8; Ex. 7 at 12.)
 16         Request No. 45: Documents sufficient to identify all posts made to JadooTV’s
 17   social medial pages, including Facebook, Twitter, Instagram, and Snapchat,
 18   concerning the Protected Channels.
 19         Response to Request No. 45: Jadoo Defendants incorporate by reference
 20   each of the General Objections set forth above. Jadoo Defendants object to the
 21   request on the grounds that it seeks documents beyond the scope of permissible
 22   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 23   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
 24   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
 25   currently in DISH’s possession, custody or control, or that are obtainable from some
 26   other source that is more convenient, less burdensome or less expensive than Jadoo
 27   Defendants. Jadoo Defendants further object to the request to the extent it seeks
 28   documents protected from disclosure by the attorney-client privilege, the attorney
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              37                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 43 of 82 Page ID
                                  #:2887


  1   work product doctrine, the accountant-client privilege, common-interest privilege, or
  2   similar privileges or protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants will
  4   produce non-privileged documents responsive to this request that are discovered after
  5   a reasonable search and diligent inquiry and that are within the permissible scope of
  6   discovery, to the extent any exist within their possession, custody or control, once a
  7   valid protective order has been entered by the Court.
  8         JadooTV’s Meet and Confer Agreements for Request No. 45:
  9         JadooTV agreed to produce documents responsive to this request. (Ferguson
 10   Decl. ¶ 15; Ex. 13 at 4:9-13.)
 11         Request No. 46: Documents sufficient to identify all posts made to JadooTV’s
 12   social media pages including Facebook, Twitter, Instagram, and Snapchat,
 13   concerning eMedia, SASP, or Protected Channel VOD.
 14         Response to Request No. 46: Jadoo Defendants incorporate by reference
 15   each of the General Objections set forth above. Jadoo Defendants object to the
 16   request on the grounds that it seeks documents beyond the scope of permissible
 17   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 18   needs of the case. For example, the request purports to seek documents identifying
 19   every post made on every one of JadooTV’s social media pages concerning eMedia,
 20   regardless of any relevance to the present litigation. In addition, Jadoo Defendants
 21   object to the request as duplicative, unduly burdensome, expensive, and oppressive
 22   on the ground that it seeks documents currently in DISH’s possession, custody or
 23   control, or that are obtainable from some other source that is more convenient, less
 24   burdensome or less expensive that Jadoo Defendants. Jadoo Defendants further
 25   object to the request to the extent it seeks documents protected from disclosure by
 26   the attorney-client privilege, the attorney work product doctrine, the accountant-
 27   client privilege, common-interest privilege, or similar privileges or protections.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               38                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 44 of 82 Page ID
                                  #:2888


  1           Subject to and without waiving any of their objections, Jadoo Defendants will
  2   produce non-privileged documents sufficient to identify all posts made to JadooTV’s
  3   social media pages concerning SASP or Protected Channel VOD that are discovered
  4   after a reasonable search and diligent inquiry and that are within the permissible
  5   scope of discovery, to the extent any exist within their possession, custody or control,
  6   once a valid protective order has been entered by the Court.
  7           JadooTV’s Meet and Confer Agreements for Request No. 46:
  8           JadooTV also agreed to produce all documents responsive to this request
  9   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 10           Request No. 48:      Documents sufficient to identify each purchaser of
 11   JadooTV’s products or services, the type of product or service purchased, and amount
 12   paid.
 13           Response to Request No. 48: Jadoo Defendants incorporate by reference
 14   each of the General Objections set forth above. Jadoo Defendants object to the
 15   request on the grounds that it seeks documents beyond the scope of permissible
 16   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 17   needs of the case. For example, the request purports to seek the identities of each of
 18   JadooTV’s customers, regardless of any relevance to the present litigation. Jadoo
 19   Defendants further object to the request to the extent it seeks confidential business
 20   information, trade secrets, or competitively or technically sensitive information.
 21   Jadoo Defendants further object to the request to the extent it seeks documents
 22   protected from disclosure by the attorney-client privilege, the attorney work product
 23   doctrine, the accountant-client privilege, common-interest privilege, or similar
 24   privileges or protections.
 25           Subject to and without waiving any of their objections, Jadoo Defendants
 26   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 27   how this Request may be limited and/or clarified to (i) seek documents that are
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               39                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 45 of 82 Page ID
                                  #:2889


  1   relevant to the claims or defenses in this litigation and proportional to the needs of
  2   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  3         JadooTV’s Meet and Confer Agreements for Request No. 48:
  4         JadooTV agreed to identify its high-volume resellers based on monthly sales
  5   figures broken down by each type of Jadoo Box. (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at
  6   14; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
  7         Request No. 50: Documents sufficient to identify each type of Jadoo Box that
  8   JadooTV acquired or distributed.
  9         Response to Request No. 50: Jadoo Defendants incorporate by reference
 10   each of the General Objections set forth above. Jadoo Defendants object to the
 11   request on the grounds that it seeks documents beyond the scope of permissible
 12   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 13   needs of the case. For example, the request purports to seek information regarding
 14   any Jadoo Box, regardless of any relevance to the present litigation. Jadoo
 15   Defendants further object to the request to the extent it seeks confidential business
 16   information, trade secrets, or competitively or technically sensitive information.
 17   Jadoo Defendants further object to the terms “type” and “acquired or distributed” as
 18   vague and ambiguous. Jadoo Defendants further object to the request to the extent it
 19   seeks documents protected from disclosure by the attorney-client privilege, the
 20   attorney work product doctrine, the accountant-client privilege, common-interest
 21   privilege, or similar privileges or protections.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               40                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 46 of 82 Page ID
                                  #:2890


  1         JadooTV’s Meet and Confer Agreements for Request No. 50:
  2         JadooTV agreed to produce documents responsive to this request for Jadoo
  3   Boxes that it actually sold or distributed, exclusive of prototypes that it received.
  4   (Ferguson Decl. ¶ 8; Ex. 7 at 15.)
  5         Request No. 51: Documents sufficient to identify the total number of each
  6   type of Jadoo Box that JadooTV acquired or distributed.
  7         Response to Request No. 51: Jadoo Defendants incorporate by reference
  8   each of the General Objections set forth above. Jadoo Defendants object to the
  9   request on the grounds that it seeks documents beyond the scope of permissible
 10   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 11   needs of the case. For example, the request purports to seek information regarding
 12   any Jadoo Box, regardless of any relevance to the present litigation. Jadoo
 13   Defendants further object to the request to the extent it seeks confidential business
 14   information, trade secrets, or competitively or technically sensitive information.
 15   Jadoo Defendants further object to the terms “type” and “acquired or distributed” as
 16   vague and ambiguous. Jadoo Defendants further object to the request to the extent it
 17   seeks documents protected from disclosure by the attorney-client privilege, the
 18   attorney work product doctrine, the accountant-client privilege, common-interest
 19   privilege, or similar privileges or protections.
 20         Subject to and without waiving any of their objections, Jadoo Defendants
 21   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 22   how this Request may be limited and/or clarified to (i) seek documents that are
 23   relevant to the claims or defenses in this litigation and proportional to the needs of
 24   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 25         JadooTV’s Meet and Confer Agreements for Request No. 51:
 26         JadooTV agreed to produce documents responsive to this request for Jadoo
 27   Boxes that it actually sold or distributed, exclusive of prototypes that it received.
 28   (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 15; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               41                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 47 of 82 Page ID
                                  #:2891


  1         Request No. 52: Documents sufficient to identify all costs that JadooTV
  2   incurred to acquire and distribute each type of Jadoo Box.
  3         Response to Request No. 52: Jadoo Defendants incorporate by reference
  4   each of the General Objections set forth above. Jadoo Defendants object to the
  5   request on the grounds that it seeks documents beyond the scope of permissible
  6   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  7   needs of the case. For example, the request purports to seek the identification of every
  8   individual cost related to acquisition and distribution of any Jadoo Box, regardless of
  9   any relevance to the present litigation. Jadoo Defendants further object to the request
 10   to the extent it seeks confidential business information, trade secrets, or competitively
 11   or technically sensitive information. Jadoo Defendants further object to the terms
 12   “type” and “acquired and distributed” as vague and ambiguous. Jadoo Defendants
 13   further object to the request to the extent it seeks documents protected from
 14   disclosure by the attorney-client privilege, the attorney work product doctrine, the
 15   accountant-client privilege, common-interest privilege, or similar privileges or
 16   protections.
 17         Subject to and without waiving any of their objections, Jadoo Defendants
 18   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 19   how this Request may be limited and/or clarified to (i) seek documents that are
 20   relevant to the claims or defenses in this litigation and proportional to the needs of
 21   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 22         JadooTV’s Meet and Confer Agreements for Request No. 52:
 23         JadooTV agreed to produce documents responsive to this request. (Ferguson
 24   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
 25         Request No. 53: Documents sufficient to identify each payment that JadooTV
 26   received from its sale of each type of Jadoo Box.
 27         Response to Request No. 53: Jadoo Defendants incorporate by reference
 28   each of the General Objections set forth above. Jadoo Defendants object to the
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               42                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 48 of 82 Page ID
                                  #:2892


  1   request on the grounds that it seeks documents beyond the scope of permissible
  2   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  3   needs of the case. For example, the request could be read as seeking information
  4   about every single payment associated with any Jadoo Box, regardless of any
  5   relevance to the present litigation. Jadoo Defendants further object to the request to
  6   the extent it seeks confidential business information, trade secrets, or competitively
  7   or technically sensitive information. Jadoo Defendants further object to the terms
  8   “each payment” and “type” as vague and ambiguous. Jadoo Defendants further object
  9   to the request to the extent it seeks documents protected from disclosure by the
 10   attorney-client privilege, the attorney work product doctrine, the accountant-client
 11   privilege, common-interest privilege, or similar privileges or protections.
 12          Subject to and without waiving any of their objections, Jadoo Defendants
 13   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 14   how this Request may be limited and/or clarified to (i) seek documents that are
 15   relevant to the claims or defenses in this litigation and proportional to the needs of
 16   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 17          JadooTV’s Meet and Confer Agreements for Request No. 53:
 18          JadooTV agreed to identify its monthly sales figures for all sales of the Jadoo
 19   Box broken down by each type of Jadoo Box. (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 14;
 20   Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
 21          Request No. 55: Documents sufficient to identify each payment that JadooTV
 22   made to each source or supplier from which JadooTV acquired each type of Jadoo
 23   Box.
 24          Response to Request No. 55: Jadoo Defendants incorporate by reference
 25   each of the General Objections set forth above. Jadoo Defendants object to the
 26   request on the grounds that it seeks documents beyond the scope of permissible
 27   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 28   needs of the case. For example, the request could be read as seeking information
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               43                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 49 of 82 Page ID
                                  #:2893


  1   about every single individual payment made to one of the sources or suppliers at issue
  2   in the request, regardless of any relevance to the present litigation. Jadoo Defendants
  3   further object to the request to the extent it seeks confidential business information,
  4   trade secrets, or competitively or technically sensitive information. Jadoo Defendants
  5   further object to the terms “source or supplier,” “type,” and “acquired” as vague and
  6   ambiguous. Jadoo Defendants further object to the request to the extent it seeks
  7   documents protected from disclosure by the attorney-client privilege, the attorney
  8   work product doctrine, the accountant-client privilege, common-interest privilege, or
  9   similar privileges or protections.
 10         Subject to and without waiving any of their objections, Jadoo Defendants
 11   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 12   how this Request may be limited and/or clarified to (i) seek documents that are
 13   relevant to the claims or defenses in this litigation and proportional to the needs of
 14   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 15         JadooTV’s Meet and Confer Agreements for Request No. 55:
 16         JadooTV agreed to produce documents responsive to this request. (Ferguson
 17   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
 18         Request No. 57: All documents that JadooTV exchanged with each supplier
 19   or source from whom JadooTV acquired each type of Jadoo Box.
 20         Response to Request No. 57: Jadoo Defendants incorporate by reference
 21   each of the General Objections set forth above. Jadoo Defendants object to the
 22   request on the grounds that it seeks documents beyond the scope of permissible
 23   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 24   needs of the case. For example, the request purports to seek every document
 25   exchanged with a “source or supplier” of any Jadoo Box, regardless of any relevance
 26   to the present litigation. Jadoo Defendants further object to the request to the extent
 27   it seeks confidential business information, trade secrets, or competitively or
 28   technically sensitive information. Jadoo Defendants further object to the terms
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               44                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 50 of 82 Page ID
                                  #:2894


  1   “source or supplier,” “type,” and “acquired” as vague and ambiguous. Jadoo
  2   Defendants further object to the request to the extent it seeks documents protected
  3   from disclosure by the attorney-client privilege, the attorney work product doctrine,
  4   the accountant-client privilege, common-interest privilege, or similar privileges or
  5   protections.
  6         Subject to and without waiving any of their objections, Jadoo Defendants
  7   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  8   how this Request may be limited and/or clarified to (i) seek documents that are
  9   relevant to the claims or defenses in this litigation and proportional to the needs of
 10   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 11         JadooTV’s Meet and Confer Agreements for Request No. 57:
 12         JadooTV agreed to produce all documents responsive to this request
 13   concerning SASP, Protected Channels, and Protected Channel VOD. (Ferguson
 14   Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 15         Request No. 58: Documents sufficient to identify each iteration of the
 16   JadooTV App and JadooGO App that JadooTV acquired or distributed.
 17         Response to Request No. 58: Jadoo Defendants incorporate by reference
 18   each of the General Objections set forth above. Jadoo Defendants object to the
 19   request on the grounds that it seeks documents beyond the scope of permissible
 20   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 21   needs of the case. For example, the request purports to seek information regarding
 22   the JadooTV App and JadooGO App, regardless of any relevance to the present
 23   litigation. In addition, Jadoo Defendants object to the request as duplicative, unduly
 24   burdensome, expensive, and oppressive on the ground that it seeks documents
 25   currently in DISH’s possession, custody or control, or that are obtainable from some
 26   other source that is more convenient, less burdensome or less expensive than Jadoo
 27   Defendants. Jadoo Defendants further object to the request to the extent it seeks
 28   confidential business information, trade secrets, or competitively or technically
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               45                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 51 of 82 Page ID
                                  #:2895


  1   sensitive information. Jadoo Defendants further object to the request to the extent it
  2   seeks documents protected from disclosure by the attorney-client privilege, the
  3   attorney work product doctrine, the accountant-client privilege, common-interest
  4   privilege, or similar privileges or protections.
  5         Subject to and without waiving any of their objections, Jadoo Defendants
  6   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  7   how this Request may be limited and/or clarified to (i) seek documents that are
  8   relevant to the claims or defenses in this litigation and proportional to the needs of
  9   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 10         JadooTV’s Meet and Confer Agreements for Request No. 58:
 11         JadooTV agreed to produce responsive documents concerning its development
 12   of the JadooTV App and JadooGO App and the identities of persons “in charge”
 13   thereof. (Ferguson Decl. ¶ 8; Ex. 7 at 15.)
 14         Request No. 59: Documents sufficient to identify the total number of each
 15   iteration of the JadooTV App and JadooGO App that JadooTV acquired or
 16   distributed.
 17         Response to Request No. 59: Jadoo Defendants incorporate by reference
 18   each of the General Objections set forth above. Jadoo Defendants object to the
 19   request on the grounds that it seeks documents beyond the scope of permissible
 20   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 21   needs of the case. For example, the request purports to seek information regarding
 22   the JadooTV App and JadooGO App, regardless of any relevance to the present
 23   litigation. Jadoo Defendants further object to the request to the extent it seeks
 24   confidential business information, trade secrets, or competitively or technically
 25   sensitive information. Jadoo Defendants further object to the request to the extent it
 26   seeks documents protected from disclosure by the attorney-client privilege, the
 27   attorney work product doctrine, the accountant-client privilege, common-interest
 28   privilege, or similar privileges or protections.
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               46                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 52 of 82 Page ID
                                  #:2896


  1          Subject to and without waiving any of their objections, Jadoo Defendants
  2   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  3   how this Request may be limited and/or clarified to (i) seek documents that are
  4   relevant to the claims or defenses in this litigation and proportional to the needs of
  5   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  6          JadooTV’s Meet and Confer Agreements for Request No. 59:
  7          JadooTV agreed to produce documents sufficient to identify the total number
  8   of each iteration of the JadooTV App and JadooGo App distributed in the United
  9   States. (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 15; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
 10          Request No. 60: Documents sufficient to identify all costs that JadooTV
 11   incurred to acquire and distribute each iteration of the JadooTV App and JadooGO
 12   App.
 13          Response to Request No. 60: Jadoo Defendants incorporate by reference
 14   each of the General Objections set forth above. Jadoo Defendants object to the
 15   request on the grounds that it seeks documents beyond the scope of permissible
 16   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 17   needs of the case. For example, the request could be read as seeking information
 18   about every single one of the costs described in the request, regardless of any
 19   relevance to the present litigation. Jadoo Defendants further object to the request to
 20   the extent it seeks confidential business information, trade secrets, or competitively
 21   or technically sensitive information. Jadoo Defendants further object to this request
 22   because the term “acquire and distribute” is vague and ambiguous in the context of
 23   the request. Jadoo Defendants further object to the request to the extent it seeks
 24   documents protected from disclosure by the attorney-client privilege, the attorney
 25   work product doctrine, the accountant-client privilege, common-interest privilege, or
 26   similar privileges or protections.
 27          Subject to and without waiving any of their objections, Jadoo Defendants
 28   respond as follows: Jadoo Defendants will meet and confer with DISH to address
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              47                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 53 of 82 Page ID
                                  #:2897


  1   how this Request may be limited and/or clarified to (i) seek documents that are
  2   relevant to the claims or defenses in this litigation and proportional to the needs of
  3   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  4         JadooTV’s Meet and Confer Agreements for Request No. 60:
  5         JadooTV agreed to produce documents responsive to this request. (Ferguson
  6   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
  7         Request No. 61: Documents sufficient to identify each payment that JadooTV
  8   received from its sale of each iteration of the JadooTV App and JadooGO App.
  9         Response to Request No. 61: Jadoo Defendants incorporate by reference
 10   each of the General Objections set forth above. Jadoo Defendants object to the
 11   request on the grounds that it seeks documents beyond the scope of permissible
 12   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 13   needs of the case. For example, the request could be read as seeking information
 14   about each individual instance in which JadooTV received a payment relating to
 15   JadooTV App or JadooGO App, regardless of any relevance to the present litigation.
 16   Jadoo Defendants further object to the request to the extent it seeks confidential
 17   business information, trade secrets, or competitively or technically sensitive
 18   information. Jadoo Defendants further object to the request to the extent it seeks
 19   documents protected from disclosure by the attorney-client privilege, the attorney
 20   work product doctrine, the accountant-client privilege, common-interest privilege, or
 21   similar privileges or protections.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               48                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 54 of 82 Page ID
                                  #:2898


  1         JadooTV’s Meet and Confer Agreements for Request No. 61:
  2         JadooTV agreed to identify monthly sales figures for all sales of the JadooTV
  3   App and JadooGO App. (Ferguson Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:20-24; Ex.
  4   14 at 2:24-26.)
  5         Request No. 62: Documents sufficient to identify each source or supplier of
  6   each iteration of the JadooTV App and JadooGO App that JadooTV acquired or
  7   distributed.
  8         Response to Request No. 62: Jadoo Defendants incorporate by reference
  9   each of the General Objections set forth above. Jadoo Defendants object to the
 10   request on the grounds that it seeks documents beyond the scope of permissible
 11   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 12   needs of the case. For example, the request purports to seek the identities of every
 13   “source or supplier” of every iteration of the JadooTV App and JadooGO App,
 14   regardless of any relevance to the present litigation. Jadoo Defendants further object
 15   to the request to the extent it seeks confidential business information, trade secrets,
 16   or competitively or technically sensitive information. Jadoo Defendants further
 17   object to the terms “source or supplier” and “acquired or distributed” as ague and
 18   ambiguous in the context of the request. Jadoo Defendants further object to the
 19   request to the extent it seeks documents protected from disclosure by the attorney-
 20   client privilege, the attorney work product doctrine, the accountant-client privilege,
 21   common-interest privilege, or similar privileges or protections.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              49                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 55 of 82 Page ID
                                  #:2899


  1         JadooTV’s Meet and Confer Agreements for Request No. 62:
  2         JadooTV agreed to produce responsive documents concerning its development
  3   of the JadooTV App and JadooGO App and the identities of persons “in charge”
  4   thereof. (Ferguson Decl. ¶ 8; Ex. 7 at 15.)
  5         Request No. 63: Documents sufficient to identify each payment that JadooTV
  6   made to each source or supplier from which JadooTV acquired each iteration of the
  7   JadooTV App or JadooGO App.
  8         Response to Request No. 63: Jadoo Defendants incorporate by reference
  9   each of the General Objections set forth above. Jadoo Defendants object to the
 10   request on the grounds that it seeks documents beyond the scope of permissible
 11   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 12   needs of the case. For example, the request could be read as seeking documents
 13   relating to each individual payment set forth in the request, regardless of any
 14   relevance to the present litigation. Jadoo Defendants further object to the request to
 15   the extent it seeks confidential business information, trade secrets, or competitively
 16   or technically sensitive information. Jadoo Defendants further object to the term
 17   “source or supplier” as vague and ambiguous in the context of the request. Jadoo
 18   Defendants further object to the request to the extent it seeks documents protected
 19   from disclosure by the attorney-client privilege, the attorney work product doctrine,
 20   the accountant-client privilege, common-interest privilege, or similar privileges or
 21   protections.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              50                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 56 of 82 Page ID
                                  #:2900


  1         JadooTV’s Meet and Confer Agreements for Request No. 63:
  2         JadooTV agreed to produce documents responsive to this request. (Ferguson
  3   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:20-24; Ex. 14 at 2:24-26.)
  4         Request No. 64: All documents concerning actual or potential uses of each
  5   iteration of the JadooTV App and JadooGO App.
  6         Response to Request No. 64: Jadoo Defendants incorporate by reference
  7   each of the General Objections set forth above. Jadoo Defendants object to the
  8   request on the grounds that it seeks documents beyond the scope of permissible
  9   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 10   needs of the case. For example, the request purports to seek every document detailing
 11   any functionality of the JadooTV App or JadooGO App, regardless of any relevance
 12   to the present litigation. In addition, Jadoo Defendants object to the request as
 13   duplicative, unduly burdensome, expensive, and oppressive on the ground that it
 14   seeks documents currently in DISH’s possession, custody or control, or that are
 15   obtainable from some other source that is more convenient, less burdensome or less
 16   expensive than Jadoo Defendants. Jadoo Defendants further object to the request to
 17   the extent it seeks confidential business information, trade secrets, or competitively
 18   or technically sensitive information. Jadoo Defendants further object to the term
 19   “actual or potential uses” as vague and ambiguous in the context of the request. Jadoo
 20   Defendants further object to the request to the extent it seeks documents protected
 21   from disclosure by the attorney-client privilege, the attorney work product doctrine,
 22   the accountant-client privilege, common-interest privilege, or similar privileges or
 23   protections.
 24         Subject to and without waiving any of their objections, Jadoo Defendants
 25   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 26   how this Request may be limited and/or clarified to (i) seek documents that are
 27   relevant to the claims or defenses in this litigation and proportional to the needs of
 28   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               51                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 57 of 82 Page ID
                                  #:2901


  1         JadooTV’s Meet and Confer Agreements for Request No. 64:
  2         JadooTV agreed to produce all documents responsive to this request
  3   concerning SASP, Protected Channels, and Protected Channel VOD. (Ferguson
  4   Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  5         Request No. 65: All documents, including emails, that JadooTV exchanged
  6   with each supplier or source from whom JadooTV acquired each iteration of the
  7   JadooTV App and JadooGO App.
  8         Response to Request No. 65: Jadoo Defendants incorporate by reference
  9   each of the General Objections set forth above. Jadoo Defendants object to the
 10   request on the grounds that it seeks documents beyond the scope of permissible
 11   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 12   needs of the case. For example, the request could be read as seeking, potentially, a
 13   large swath of documents regarding the JadooTV App and JadooGO App, regardless
 14   of any relevance to the litigation. Jadoo Defendants further object to the request to
 15   the extent it seeks confidential business information, trade secrets, or competitively
 16   or technically sensitive information. Jadoo Defendants further object to the term
 17   “source or supplier” as vague and ambiguous in the context of the request. Jadoo
 18   Defendants further object to the request to the extent it seeks documents protected
 19   from disclosure by the attorney-client privilege, the attorney work product doctrine,
 20   the accountant-client privilege, common-interest privilege, or similar privileges or
 21   protections.
 22         Subject to and without waiving any of their objections, Jadoo Defendants
 23   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 24   how this Request may be limited and/or clarified to (i) seek documents that are
 25   relevant to the claims or defenses in this litigation and proportional to the needs of
 26   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 27

 28

                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               52                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 58 of 82 Page ID
                                  #:2902


  1         JadooTV’s Meet and Confer Agreements for Request No. 65:
  2         JadooTV agreed to produce responsive documents concerning its development
  3   of the JadooTV App and JadooGO App and the identities of persons “in charge”
  4   thereof. (Ferguson Decl. ¶ 8; Ex. 7 at 15.)
  5         Request No. 68: Documents sufficient to identify all costs that JadooTV
  6   incurred to acquire and distribute each iteration of eMedia at any time.
  7         Response to Request No. 68: Jadoo Defendants incorporate by reference
  8   each of the General Objections set forth above. Jadoo Defendants object to the
  9   request on the grounds that it seeks documents beyond the scope of permissible
 10   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 11   needs of the case. For example, the request could be read as seeking information
 12   about each of the individual payments at issue in the request, regardless of any
 13   relevance to the present litigation. Jadoo Defendants further object to the request as
 14   overbroad and unduly burdensome to the extent that it seeks “[d]ocuments sufficient
 15   to identify all costs that JadooTV incurred to acquire and distribute each iteration of
 16   eMedia” without any limit as to time period. Jadoo Defendants further object to the
 17   request to the extent it seeks confidential business information, trade secrets, or
 18   competitively or technically sensitive information. Jadoo Defendants further object
 19   to the request because the term “acquire and distribute” is vague and ambiguous in
 20   the context of the request. Jadoo Defendants further object to the request to the extent
 21   it seeks documents protected from disclosure by the attorney-client privilege, the
 22   attorney work product doctrine, the accountant-client privilege, common-interest
 23   privilege, or similar privileges or protections.
 24         Subject to and without waiving any of their objections, Jadoo Defendants
 25   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 26   how this Request may be limited and/or clarified to (i) seek documents that are
 27   relevant to the claims or defenses in this litigation and proportional to the needs of
 28   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               53                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 59 of 82 Page ID
                                  #:2903


  1         JadooTV’s Meet and Confer Agreements for Request No. 68:
  2         JadooTV agreed to produce documents responsive to this request. (Ferguson
  3   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
  4         Request No. 69: Documents sufficient to identify each source or supplier of
  5   each iteration of eMedia that JadooTV acquired or distributed at any time.
  6         Response to Request No. 69: Jadoo Defendants incorporate by reference
  7   each of the General Objections set forth above. Jadoo Defendants object to the
  8   request on the grounds that it seeks documents beyond the scope of permissible
  9   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 10   needs of the case. For example, the request purports to seek the identities of each
 11   source of eMedia, regardless of any relevance to the present litigation. Jadoo
 12   Defendants further object to the request as overbroad and unduly burdensome to the
 13   extent that it seeks “[d]ocuments sufficient to identify each source or supplier of each
 14   iteration of eMedia that JadooTV acquired or distributed” without any limit as to time
 15   period. Jadoo Defendants further object to the request to the extent it seeks
 16   confidential business information, trade secrets, or competitively or technically
 17   sensitive information. Jadoo Defendants further object to the terms “source or
 18   supplier” and “acquired or distributed” as vague and ambiguous in the context of the
 19   request. Jadoo Defendants further object to the request to the extent it seeks
 20   documents protected from disclosure by the attorney-client privilege, the attorney
 21   work product doctrine, the accountant-client privilege, common-interest privilege, or
 22   similar privileges or protections.
 23         Subject to and without waiving any of their objections, Jadoo Defendants
 24   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 25   how this Request may be limited and/or clarified to (i) seek documents that are
 26   relevant to the claims or defenses in this litigation and proportional to the needs of
 27   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               54                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 60 of 82 Page ID
                                  #:2904


  1         JadooTV’s Meet and Confer Agreements for Request No. 69:
  2         JadooTV agreed to produce responsive documents concerning its development
  3   of eMedia and the identities of persons “in charge” thereof. (Ferguson Decl. ¶ 8; Ex.
  4   7 at 15.)      JadooTV also agreed to produce responsive documents from the 8
  5   custodians. (Ferguson Decl. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
  6         Request No. 70: Documents sufficient to identify each payment that JadooTV
  7   made to each source or supplier from which JadooTV acquired each iteration of
  8   eMedia at any time.
  9         Response to Request No. 70: Jadoo Defendants incorporate by reference
 10   each of the General Objections set forth above. Jadoo Defendants object to the
 11   request on the grounds that it seeks documents beyond the scope of permissible
 12   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 13   needs of the case. For example, the request could be read as seeking information
 14   about each of the individual payments at issue in the request, regardless of any
 15   relevance to the present litigation. Jadoo Defendants further object to the request as
 16   overbroad and unduly burdensome to the extent that it seeks “[d]ocuments sufficient
 17   to identify each payment that JadooTV made to each source or supplier from which
 18   JadooTV acquired each iteration of eMedia” without any limit as to time period.
 19   Jadoo Defendants further object to the request to the extent it seeks confidential
 20   business information, trade secrets, or competitively or technically sensitive
 21   information. Jadoo Defendants further object to the terms “source or supplier” and
 22   “acquired” as vague and ambiguous in the context of the request. Jadoo Defendants
 23   further object to the request to the extent it seeks documents protected from
 24   disclosure by the attorney-client privilege, the attorney work product doctrine, the
 25   accountant-client privilege, common-interest privilege, or similar privileges or
 26   protections.
 27         Subject to and without waiving any of their objections, Jadoo Defendants
 28   respond as follows: Jadoo Defendants will meet and confer with DISH to address
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              55                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 61 of 82 Page ID
                                  #:2905


  1   how this Request may be limited and/or clarified to (i) seek documents that are
  2   relevant to the claims or defenses in this litigation and proportional to the needs of
  3   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  4         JadooTV’s Meet and Confer Agreements for Request No. 70:
  5         JadooTV agreed to produce documents responsive to this request. (Ferguson
  6   Decl. ¶¶ 8, 15; Ex. 7 at 14; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
  7         Request No. 72: All documents that JadooTV exchanged with each supplier
  8   or source from whom JadooTV acquired each iteration of eMedia at any time.
  9         Response to Request No. 72: Jadoo Defendants incorporate by reference
 10   each of the General Objections set forth above. Jadoo Defendants object to the
 11   request on the grounds that it seeks documents beyond the scope of permissible
 12   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 13   needs of the case. For example, the request could be read as seeking almost every
 14   document relating to the development of eMedia, regardless of any relevance to the
 15   present litigation. Jadoo Defendants further object to the request to the extent it seeks
 16   confidential business information, trade secrets, or competitively or technically
 17   sensitive information. Jadoo Defendants further object to the request as overbroad
 18   and unduly burdensome to the extent that it seeks “[a]ll documents that JadooTV
 19   exchanged with each supplier or source from whom JadooTV acquired each iteration
 20   of eMedia” without any limit as to time period. Jadoo Defendants further object to
 21   the terms “source or supplier” and “acquired” as vague and ambiguous in the context
 22   of the request. Jadoo Defendants further object to the request to the extent it seeks
 23   documents protected from disclosure by the attorney-client privilege, the attorney
 24   work product doctrine, the accountant-client privilege, common-interest privilege, or
 25   similar privileges or protections.
 26         Subject to and without waiving any of their objections, Jadoo Defendants
 27   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 28   how this Request may be limited and/or clarified to (i) seek documents that are
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               56                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 62 of 82 Page ID
                                  #:2906


  1   relevant to the claims or defenses in this litigation and proportional to the needs of
  2   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  3         JadooTV’s Meet and Confer Agreements for Request No. 72:
  4         JadooTV agreed to produce responsive documents concerning its development
  5   of eMedia and the identities of persons “in charge” thereof. (Ferguson Decl. ¶ 8; Ex.
  6   7 at 15.) JadooTV also agreed to produce all responsive documents from the 8
  7   custodians. (Id. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
  8         Request No. 74: All documents providing information or instructions about
  9   eMedia at any time, including the creation of eMedia files.
 10   Response to Request No. 74: Jadoo Defendants incorporate by reference each of
 11   the General Objections set forth above. Jadoo Defendants object to the request on
 12   the grounds that it seeks documents beyond the scope of permissible discovery, not
 13   relevant to any party’s claims or defenses, and not proportional to the needs of the
 14   case. For example, the request could be read as seeking all documents containing any
 15   information about eMedia, regardless of any relevance to the present litigation. In
 16   addition, Jadoo Defendants object to the request as duplicative, unduly burdensome,
 17   expensive, and oppressive on the ground that it seeks documents currently in DISH’s
 18   possession, custody or control, or that are obtainable from some other source that is
 19   more convenient, less burdensome or less expensive than Jadoo Defendants. Jadoo
 20   Defendants further object to the request as overbroad and unduly burdensome to the
 21   extent that it seeks “[a]ll documents providing information or instructions about
 22   eMedia” “including the creation of eMedia files” without any limit as to time period.
 23   Jadoo Defendants further object to the request to the extent it seeks confidential
 24   business information, trade secrets, or competitively or technically sensitive
 25   information. Jadoo Defendants further object to the term “information or instructions
 26   about eMedia” as vague and ambiguous in the context of the request. Jadoo
 27   Defendants further object to the request to the extent it seeks documents protected
 28   from disclosure by the attorney-client privilege, the attorney work product doctrine,
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              57                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 63 of 82 Page ID
                                  #:2907


  1   the accountant-client privilege, common-interest privilege, or similar privileges or
  2   protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants will
  4   produce non-privileged documents sufficient to describe the overall manner in which
  5   eMedia functions that are discovered after a reasonable search and diligent inquiry
  6   and that are within the permissible scope of discovery, to the extent any exist within
  7   their possession, custody or control, once a valid protective order has been entered
  8   by the Court.
  9         JadooTV’s Meet and Confer Agreements for Request No. 74:
 10         JadooTV also agreed to produce all documents responsive to this request
 11   concerning SASP, Protected Channels, and Protected Channel VOD. (Ferguson
 12   Decl. ¶ 8; Ex. 7 at 11.) JadooTV also agreed to produce all responsive documents
 13   from the 8 custodians. (Id. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
 14         Request No. 75: All documents concerning software or firmware updates to
 15   eMedia or SASP at any time.
 16         Response to Request No. 75: Jadoo Defendants incorporate by reference
 17   each of the General Objections set forth above. Jadoo Defendants object to the
 18   request on the grounds that it seeks documents beyond the scope of permissible
 19   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 20   needs of the case. For example, the request purports to seek all documents regarding
 21   updates to eMedia, regardless of relevance to the present litigation. In addition, Jadoo
 22   Defendants object to the request as duplicative, unduly burdensome, expensive, and
 23   oppressive on the ground that it seeks documents currently in DISH’s possession,
 24   custody or control, or that are obtainable from some other source that is more
 25   convenient, less burdensome or less expensive that Jadoo Defendants.                       Jadoo
 26   Defendants further object to the request as overbroad and unduly burdensome to the
 27   extent that it seeks “[a]ll documents concerning software or firmware updates to
 28   eMedia or SASP” without any limit as to time period. Jadoo Defendants further
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               58                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 64 of 82 Page ID
                                  #:2908


  1   object to the request to the extent it seeks confidential business information, trade
  2   secrets, or competitively or technically sensitive information. Jadoo Defendants
  3   further object to the term “software or firmware updates to . . . SASP” as vague and
  4   ambiguous in the context of this request. Jadoo Defendants further object to the
  5   request to the extent it seeks documents protected from disclosure by the attorney-
  6   client privilege, the attorney work product doctrine, the accountant-client privilege,
  7   common-interest privilege, or similar privileges or protections.
  8            Subject to and without waiving any of their objections, Jadoo Defendants will
  9   produce non-privileged documents relating to software updates made by JadooTV to
 10   eMedia pertaining to making SASP available on the Jadoo4, Jadoo5, and Jadoo5S set
 11   top boxes that are discovered after a reasonable search and diligent inquiry and that
 12   are within the permissible scope of discovery, to the extent any exist within their
 13   possession, custody or control, once a valid protective order has been entered by the
 14   Court.
 15            JadooTV’s Meet and Confer Agreements for Request No. 75:
 16            JadooTV also agreed to produce all responsive documents from the 8
 17   custodians. (Ferguson Decl. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
 18            Request No. 76: All documents concerning SASP at any time.
 19            Response to Request No. 76: Jadoo Defendants incorporate by reference
 20   each of the General Objections set forth above. Jadoo Defendants object to the
 21   request on the grounds that it seeks documents beyond the scope of permissible
 22   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 23   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
 24   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
 25   currently in DISH’s possession, custody or control, or that are obtainable from some
 26   other source that is more convenient, less burdensome or less expensive that Jadoo
 27   Defendants. Jadoo Defendants further object to the request as overbroad and unduly
 28   burdensome to the extent that it seeks “[a]ll documents concerning SASP” without
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               59                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 65 of 82 Page ID
                                  #:2909


  1   any limit as to time period. Jadoo Defendants further object to the request to the
  2   extent it seeks documents protected from disclosure by the attorney-client privilege,
  3   the attorney work product doctrine, the accountant-client privilege, common-interest
  4   privilege, or similar privileges or protections.
  5         Subject to and without waiving any of their objections, Jadoo Defendants will
  6   produce non-privileged documents concerning SASP that are discovered after a
  7   reasonable search and diligent inquiry and that are within the permissible scope of
  8   discovery, to the extent any exist within their possession, custody or control, once a
  9   valid protective order has been entered by the Court.
 10         JadooTV’s Meet and Confer Agreements for Request No. 76:
 11         JadooTV agreed to produce all documents responsive to this request.
 12   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 13         Request No. 77: All documents concerning making SASP available on the
 14   Jadoo Box or Jadoo Service at any time.
 15         Response to Request No. 77: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
 20   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
 21   currently in DISH’s possession, custody or control, or that are obtainable from some
 22   other source that is more convenient, less burdensome or less expensive that Jadoo
 23   Defendants. Jadoo Defendants further object to the request as overbroad and unduly
 24   burdensome to the extent that it seeks “[a]ll documents concerning making SASP
 25   available on the Jadoo Box or Jadoo Service” without any limit as to time period.
 26   Jadoo Defendants further object to the request as duplicative of Request Nos. 18, 20,
 27   and 76 above. Jadoo Defendants further object to the request to the extent it seeks
 28   documents protected from disclosure by the attorney-client privilege, the attorney
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               60                    JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 66 of 82 Page ID
                                  #:2910


  1   work product doctrine, the accountant-client privilege, common-interest privilege, or
  2   similar privileges or protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants will
  4   produce non-privileged documents concerning making SASP available on the
  5   Jadoo4, Jadoo5, and Jadoo5S set top boxes that are discovered after a reasonable
  6   search and diligent inquiry and that are within the permissible scope of discovery, to
  7   the extent any exist within their possession, custody or control, once a valid
  8   protective order has been entered by the Court.
  9         JadooTV’s Meet and Confer Agreements for Request No. 77:
 10         JadooTV agreed to produce all documents responsive to this request.
 11   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 12         Request No. 78: All documents concerning the design, structure, or operation
 13   of SASP at any time.
 14         Response to Request No. 78: Jadoo Defendants incorporate by reference
 15   each of the General Objections set forth above. Jadoo Defendants object to the
 16   request on the grounds that it seeks documents beyond the scope of permissible
 17   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 18   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
 19   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
 20   currently in DISH’s possession, custody or control, or that are obtainable from some
 21   other source that is more convenient, less burdensome or less expensive that Jadoo
 22   Defendants. Jadoo Defendants further object to the request as overbroad and unduly
 23   burdensome to the extent that it seeks “[a]ll documents concerning the design,
 24   structure, or operation of SASP” without any limit as to time period.                     Jadoo
 25   Defendants further object to the request as duplicative of Request Nos. 75 and 76
 26   above.   Jadoo Defendants further object to the request to the extent it seeks
 27   documents protected from disclosure by the attorney-client privilege, the attorney
 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              61                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 67 of 82 Page ID
                                  #:2911


  1   work product doctrine, the accountant-client privilege, common-interest privilege, or
  2   similar privileges or protections.
  3            Subject to and without waiving any of their objections, Jadoo Defendants will
  4   produce non-privileged documents concerning the design, structure, or operation of
  5   SASP that are discovered after a reasonable search and diligent inquiry and that are
  6   within the permissible scope of discovery, to the extent any exist within their
  7   possession, custody or control, once a valid protective order has been entered by the
  8   Court.
  9            JadooTV’s Meet and Confer Agreements for Request No. 78:
 10            JadooTV agreed to produce all documents responsive to this request.
 11   (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 12            Request No. 79: All documents providing information or instructions about
 13   adding SASP or Protected Channel VOD to the Jadoo Service or Jadoo Box at any
 14   time.
 15            Response to Request No. 79: Jadoo Defendants incorporate by reference
 16   each of the General Objections set forth above. Jadoo Defendants object to the
 17   request on the grounds that it seeks documents beyond the scope of permissible
 18   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 19   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
 20   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
 21   currently in DISH’s possession, custody or control, or that are obtainable from some
 22   other source that is more convenient, less burdensome or less expensive that Jadoo
 23   Defendants. Jadoo Defendants further object to the request as overbroad and unduly
 24   burdensome to the extent that it seeks “[a]ll documents providing information or
 25   instructions about adding SASP or Protected Channel VOD to the Jadoo Service or
 26   Jadoo Box” without any limit as to time period. Jadoo Defendants further object to
 27   the request as duplicative of Request Nos. 76-78 above. Jadoo Defendants further
 28   object to the request to the extent it seeks documents protected from disclosure by
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               62                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 68 of 82 Page ID
                                  #:2912


  1   the attorney-client privilege, the attorney work product doctrine, the accountant-
  2   client privilege, common-interest privilege, or similar privileges or protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants will
  4   produce non-privileged documents providing instructions about adding SASP or
  5   Protected Channel VOD to Jadoo4, Jadoo5, and Jadoo5S set top boxes that are
  6   discovered after a reasonable search and diligent inquiry and that are within the
  7   permissible scope of discovery, to the extent any exist within their possession,
  8   custody or control, once a valid protective order has been entered by the Court.
  9         JadooTV’s Meet and Confer Agreements for Request No. 79:
 10         JadooTV agreed to produce all documents responsive to this request
 11   concerning SASP. (Ferguson Decl. ¶ 15; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 12         Request No. 80: All documents concerning the provision of information or
 13   instructions to customers, potential customers, and resellers about how to add
 14   channels to the Jadoo Service or Jadoo Box.
 15         Response to Request No. 80:
 16         Jadoo Defendants incorporate by reference each of the General Objections set
 17   forth above. Jadoo Defendants object to the request on the grounds that it seeks
 18   documents beyond the scope of permissible discovery, not relevant to any party’s
 19   claims or defenses, and not proportional to the needs of the case. For example, the
 20   request purports to seek information relating to the addition of any channel to the
 21   Jadoo Service or Jadoo Box, regardless of any relevance to the present litigation. In
 22   addition, Jadoo Defendants object to the request as duplicative, unduly burdensome,
 23   expensive, and oppressive on the ground that it seeks documents currently in DISH’s
 24   possession, custody or control, or that are obtainable from some other source that is
 25   more convenient, less burdensome or less expensive than Jadoo Defendants. Jadoo
 26   Defendants further object to the request to the extent it seeks documents protected
 27   from disclosure by the attorney client privilege, the attorney work product doctrine,
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               63                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 69 of 82 Page ID
                                  #:2913


  1   the accountant-client privilege, common-interest privilege, or similar privileges or
  2   protections.
  3         Subject to and without waiving any of their objections, Jadoo Defendants
  4   respond as follows: Jadoo Defendants will meet and confer with DISH to address
  5   how this Request may be limited and/or clarified to (i) seek documents that are
  6   relevant to the claims or defenses in this litigation and proportional to the needs of
  7   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
  8         JadooTV’s Meet and Confer Agreements for Request No. 80:
  9         JadooTV agreed to produce all documents responsive to this request
 10   concerning SASP, Protected Channels, and Protected Channel VOD. (Ferguson
 11   Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
 12         Request No. 81: All Jadoo customer service chat logs, recordings, and call
 13   notes concerning eMedia, Protected Channel VOD, SASP, or the Protected Channels.
 14         Response to Request No. 81: Jadoo Defendants incorporate by reference
 15   each of the General Objections set forth above. Jadoo Defendants object to the
 16   request on the grounds that it seeks documents beyond the scope of permissible
 17   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 18   needs of the case. For example, the request purports to seek information regarding
 19   contact between JadooTV and its customers regarding eMedia, regardless of any
 20   relevance to the present litigation. Jadoo Defendants further object to the request to
 21   the extent it seeks documents protected from disclosure by the attorney-client
 22   privilege, the attorney work product doctrine, the accountant-client privilege,
 23   common-interest privilege, or similar privileges or protections.
 24         Subject to and without waiving any of their objections, Jadoo Defendants will
 25   produce non-privileged documents sufficient to describe customer service logs or
 26   communications concerning Protected Channels, Protected Channel VOD, or SASP
 27   that are discovered after a reasonable search and diligent inquiry and that are within
 28

                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               64                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 70 of 82 Page ID
                                  #:2914


  1   the permissible scope of discovery, to the extent any exist within their possession,
  2   custody or control, once a valid protective order has been entered by the Court.
  3         JadooTV’s Meet and Confer Agreements for Request No. 81:
  4         JadooTV also agreed to produce all documents responsive to this request
  5   concerning SASP, Protected Channels, and Protected Channel VOD. (Ferguson
  6   Decl. ¶¶ 8, 15; Ex. 7 at 11; Ex. 13 at 4:1-9; Ex. 14 at 3:1-4.)
  7         Request No. 83: All documents concerning the design, structure, or operation
  8   of the VOD feature of the Jadoo Service.
  9         Response to Request No. 83:
 10         Jadoo Defendants incorporate by reference each of the General Objections set
 11   forth above. Jadoo Defendants object to the request on the grounds that it seeks
 12   documents beyond the scope of permissible discovery, not relevant to any party’s
 13   claims or defenses, and not proportional to the needs of the case. For example, the
 14   request seeks all documents concerning the VOD feature, regardless of any relevance
 15   to the present litigation. Jadoo Defendants further object to the request to the extent
 16   it seeks confidential business information, trade secrets, or competitively or
 17   technically sensitive information. Jadoo Defendants further object to the request to
 18   the extent it seeks documents protected from disclosure by the attorney-client
 19   privilege, the attorney work product doctrine, the accountant-client privilege,
 20   common-interest privilege, or similar privileges or protections.
 21         Subject to and without waiving any of their objections, Jadoo Defendants
 22   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 23   how this Request may be limited and/or clarified to (i) seek documents that are
 24   relevant to the claims or defenses in this litigation and proportional to the needs of
 25   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 26         JadooTV’s Meet and Confer Agreements for Request No. 83:
 27         JadooTV agreed to produce documents responsive to this request concerning
 28   JadooTV’s curation of content on VOD. (Ferguson Decl. ¶ 8; Ex. 7 at 13.)
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               65                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 71 of 82 Page ID
                                  #:2915


  1         Request No. 85: All documents concerning the supplier or source of Protected
  2   Channel VOD on the Jadoo Service.
  3         Response to Request No. 85: Jadoo Defendants incorporate by reference
  4   each of the General Objections set forth above. Jadoo Defendants object to the
  5   request on the grounds that it seeks documents beyond the scope of permissible
  6   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  7   needs of the case. In addition, Jadoo Defendants object to the request as duplicative,
  8   unduly burdensome, expensive, and oppressive on the ground that it seeks documents
  9   currently in DISH’s possession, custody or control, or that are obtainable from some
 10   other source that is more convenient, less burdensome or less expensive that Jadoo
 11   Defendants. Jadoo defendants further object to the term “supplier or source” as vague
 12   and ambiguous as used in the request. Jadoo Defendants further object to the request
 13   to the extent it seeks documents protected from disclosure by the attorney-client
 14   privilege, the attorney work product doctrine, the accountant-client privilege,
 15   common-interest privilege, or similar privileges or protections.
 16         Subject to and without waiving any of their objections, Jadoo Defendants will
 17   produce non-privileged documents concerning the source of Protected Channel VOD
 18   on the Jadoo4, Jadoo5, and Jadoo5S set top boxes that are discovered after a
 19   reasonable search and diligent inquiry and that are within the permissible scope of
 20   discovery, to the extent any exist within their possession, custody or control, once a
 21   valid protective order has been entered by the Court.
 22         JadooTV’s Meet and Confer Agreements for Request No. 85:
 23         JadooTV agreed to produce all documents responsive to this request.
 24   (Ferguson Decl. ¶ 15; Ex. 13 at 4:9-13.)
 25         Request No. 86:       All documents concerning communications between
 26   JadooTV and any person about indemnification related to, or payment of attorneys’
 27   fees related to, the claims in DISH’s complaint.
 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              66                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 72 of 82 Page ID
                                  #:2916


  1         Response to Request No. 86:
  2         Jadoo Defendants incorporate by reference each of the General Objections set
  3   forth above. Jadoo Defendants object to the request on the grounds that it seeks
  4   documents beyond the scope of permissible discovery, not relevant to any party’s
  5   claims or defenses, and not proportional to the needs of the case. For example,
  6   communications between Jadoo Defendants’ counsel and Jadoo Defendants
  7   regarding payment of attorneys’ fees is irrelevant (in addition to being privileged).
  8   Jadoo Defendants further object to the request to the extent it seeks confidential
  9   business information, trade secrets, or competitively or technically sensitive
 10   information. Jadoo Defendants further object to the term “the claims in DISH’s
 11   complaint” as vague and ambiguous. Jadoo Defendants further object to the request
 12   to the extent it seeks documents protected from disclosure by the attorney-client
 13   privilege, the attorney work product doctrine, the accountant client privilege,
 14   common-interest privilege, or similar privileges or protections.
 15         Subject to and without waiving any of their objections, Jadoo Defendants
 16   respond as follows: Jadoo Defendants will meet and confer with DISH to address
 17   how this Request may be limited and/or clarified to (i) seek documents that are
 18   relevant to the claims or defenses in this litigation and proportional to the needs of
 19   this case; and (ii) avoid placing an undue burden on Jadoo Defendants.
 20         JadooTV’s Meet and Confer Agreements for Request No. 86:
 21         JadooTV agreed to produce all documents responsive to this request.
 22   (Ferguson Decl. ¶ 9.)
 23   Requests Regarding JadooTV’s Affirmative Defenses (Request Nos. 89-103):
 24         Request No. 89: All documents that support your First Affirmative Defense
 25   that “Jadoo Defendants have not engaged in any acts that would constitute direct,
 26   indirect, or vicarious infringement of any valid claim of copyright, willfully, or
 27   otherwise.”
 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              67                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 73 of 82 Page ID
                                  #:2917


  1          Request No. 90:      All documents that support your Second Affirmative
  2   Defense that “[t]he Complaint fails to state a cause of action against Jadoo
  3   Defendants on which relief may be granted.”
  4          Request No. 91: All documents that support your Third Affirmative Defense
  5   that “Plaintiff’s claims are barred, in whole or in part, by the applicable statutes of
  6   limitations.”
  7          Request No. 92: All documents that support your Fourth Affirmative Defense
  8   that “Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver,
  9   laches, and/or estoppel.”
 10          Request No. 93: All documents that support your Fifth Affirmative Defense
 11   that “Plaintiff’s claims are barred by the doctrine of unclean hands.”
 12          Request No. 94: All documents that support your Sixth Affirmative Defense
 13   that “Plaintiff’s claims are barred, in whole or in part, because Plaintiff lacks injury
 14   in fact and lacks standing under Article III of the U.S. Constitution.”
 15          Request No. 95: All documents that support your Seventh Affirmative
 16   Defense that “[a]ny losses or damages allegedly caused by Jadoo Defendants and
 17   sustained by Plaintiff are de minimis, remote, speculative, or transient and not
 18   cognizable at law.”
 19          Request No. 96: All documents that support your Eighth Affirmative Defense
 20   that “Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to
 21   mitigate any of its alleged damages.”
 22          Request No. 97: All documents that support your Ninth Affirmative Defense
 23   that “Plaintiff’s claims are barred, in whole or in part, because at least certain of the
 24   allegedly copyrighted material allegedly accessed is not owned by or registered to
 25   Plaintiff.”
 26          Request No. 98: All documents that support your Tenth Affirmative Defense
 27   that “Plaintiff’s claims are barred, in whole or in part, because the alleged
 28

                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               68                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 74 of 82 Page ID
                                  #:2918


  1   copyrighted works fail to comprise copyrightable subject matter, in whole or in part,
  2   whether through the doctrine of merger or otherwise.”
  3         Request No. 99: All documents that support your Eleventh Affirmative
  4   Defense that “Plaintiff’s claims are barred, in whole or in part, because the copyright
  5   registrations are fraudulent, improper, or invalid.”
  6         Request No. 100: All documents that support your Twelfth Affirmative
  7   Defense that “Plaintiff’s claims are barred, in whole or in part, because Jadoo
  8   Defendants licensed, explicitly or implicitly, the alleged copyrighted works.”
  9         Request No. 101: All documents that support your Thirteenth Affirmative
 10   Defense that “Plaintiff’s claims are barred, in whole or in part, because the activities
 11   of Jadoo Defendants are a fair use of the alleged copyrighted works under Section
 12   107 of the Copyright Act.”
 13         Request No. 102: All documents that support your Fourteenth Affirmative
 14   Defense that “Plaintiff’s claims are barred, in whole or in part, on the grounds that
 15   Plaintiff misused its copyright in violation of antitrust law and public policy.”
 16         Request No. 103: All documents that support your Fifteenth Affirmative
 17   Defense that “[t]o the extent that Plaintiff’s claims of copyright infringement are
 18   directed to acts occurring wholly outside the United States, those claims for relief are
 19   barred, in whole or in part, by the doctrine of territoriality.”
 20         Response to Request Nos. 89-103:              Jadoo Defendants incorporate by
 21   reference each of the General Objections set forth above. Jadoo Defendants object
 22   to the request on the grounds that it seeks documents beyond the scope of permissible
 23   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 24   needs of the case. Jadoo Defendants further object to the request to the extent it seeks
 25   documents protected from disclosure by the attorney-client privilege, the attorney
 26   work product doctrine, the accountant-client privilege, common-interest privilege, or
 27   similar privileges or protections.
 28

                                                             L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                                69                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 75 of 82 Page ID
                                  #:2919


  1          Subject to and without waiving any of their objections, Jadoo Defendants will
  2   produce non-privileged documents responsive to this request that are discovered after
  3   a reasonable search and diligent inquiry and that are within the permissible scope of
  4   discovery, to the extent any exist within their possession, custody or control, once a
  5   valid protective order has been entered by the Court.
  6          Request No. 105:      All version of the software or “patch” designed or
  7   developed by JadooTV to block access to Protected Channels in SASP or eMedia
  8   VOD.
  9          Response to Request No. 105: Jadoo Defendants incorporate by reference
 10   each of the General Objections set forth above. Jadoo Defendants object to the
 11   request on the grounds that it seeks documents beyond the scope of permissible
 12   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 13   needs of the case. For example, the request purports to seek production of all versions
 14   of the software or “patch” designed or developed by JadooTV, despite the fact that
 15   only the final version of the software or “patch” is even arguably relevant. Jadoo
 16   Defendants further object to the phrase “Protected Channels in SASP or eMedia
 17   VOD” as unclear, vague, and ambiguous. Jadoo Defendants further object to the
 18   request to the extent it seeks documents protected from disclosure by the attorney-
 19   client privilege, the attorney work product doctrine, the accountant-client privilege,
 20   common-interest privilege, or similar privileges or protections.
 21          Subject to and without waiving any of their objections, Jadoo Defendants will
 22   produce a non-privileged, final version of the software or “patch” designed or
 23   developed by JadooTV to block access to content added by third parties to the general
 24   purpose eMedia external media player once a source code addendum to the Protective
 25   Order has been entered by the Court.
 26          JadooTV’s Meet and Confer Agreements for Request No. 105:
 27          JadooTV also agreed to produce all responsive documents from the 8
 28   custodians. (Ferguson Decl. ¶ 15; Ex. 13 at 3:10-14; Ex. 14 at 2:13-17.)
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              70                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 76 of 82 Page ID
                                  #:2920


  1         Request No. 111: Documents sufficient to identify all current and former
  2   addresses and phone numbers of Haseeb Shah.
  3         Response to Request No. 111: Jadoo Defendants incorporate by reference
  4   each of the General Objections set forth above. Jadoo Defendants object to the
  5   request on the grounds that it seeks documents beyond the scope of permissible
  6   discovery, not relevant to any party’s claims or defenses, and not proportional to the
  7   needs of the case. For example, the request purports to seek information about every
  8   past address and phone number Mr. Shah has ever used, regardless of any relevance
  9   to the present litigation. Jadoo Defendants further object to the request to the extent
 10   it seeks documents protected from disclosure by the attorney-client privilege, the
 11   attorney work product doctrine, the accountant-client privilege, common-interest
 12   privilege, or similar privileges or protections.
 13         Subject to and without waiving any of their objections, Jadoo Defendants will
 14   produce non-privileged documents sufficient to identify the current address and
 15   phone number of Haseeb Shah.
 16         Request No. 112: Documents sufficient to identify all email addresses of
 17   Haseeb Shah.
 18         Response to Request No. 112: Jadoo Defendants incorporate by reference
 19   each of the General Objections set forth above. Jadoo Defendants object to the
 20   request on the grounds that it seeks documents beyond the scope of permissible
 21   discovery, not relevant to any party’s claims or defenses, and not proportional to the
 22   needs of the case. For example, the request purports to seek information about every
 23   email address Mr. Shah has ever used, regardless of any relevance to the present
 24   litigation. Jadoo Defendants further object to the request to the extent it seeks
 25   documents protected from disclosure by the attorney-client privilege, the attorney
 26   work product doctrine, the accountant client privilege, common-interest privilege, or
 27   similar privileges or protections.
 28

                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               71                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 77 of 82 Page ID
                                  #:2921


  1         Subject to and without waiving any of their objections, Jadoo Defendants will
  2   produce non-privileged documents sufficient to identify each email address that
  3   Haseeb Shah has used to conduct business pertaining to distribution of Jadoo4,
  4   Jadoo5, and Jadoo5S set top boxes in the United States that are discovered after a
  5   reasonable search and diligent inquiry and that are within the permissible scope of
  6   discovery, to the extent any exist within their possession, custody or control.
  7         1.     DISH’s Position
  8         JadooTV agreed to produce documents in response to Requests 1-3, 6-7, 14-
  9   21, 23-28, 32, 34-41, 44-46, 48, 50-53, 55, 57-65, 68-70, 72, 74-81, 83, 85-86, 89-
 10   103, 105, and 111-112, as set forth above. The Court authorized DISH to proceed
 11   with a motion to compel including any Requests. (Ferguson Decl. ¶¶ 12, 17; Ex. 11,
 12   Dkt. 69 at 1; Ex. 17.) JadooTV should be ordered comply with its agreements
 13   concerning these Requests and produce all such documents from Defendant Shah’s
 14   JadooTV email account, the 34 other custodians with JadooTV email accounts, and
 15   the three custodians in which JadooTV produced some documents. (Id. ¶ 16; Ex. 16
 16   at 1-2.) DISH also requests that the Court order JadooTV to provide supplemental
 17   written responses to these Requests stating whether JadooTV has produced all
 18   documents, any limitations to JadooTV’s production, or that there are no responsive
 19   documents in JadooTV’s possession, custody, or control.
 20         2.     JadooTV’s Position
 21         DISH’s motion to compel should be denied without prejudice for the reasons
 22   set forth above in JadooTV’s introductory section. As explained in the introductory
 23   section, JadooTV has already produced more than 3,000 documents for the
 24   categories agreed-upon by JadooTV and DISH’s counsel. Moreover, as stated in the
 25   Motion to Compel, this motion to compel is premature since the stay in this case
 26   was lifted less than two weeks ago, and the parties should be allowed to conduct
 27   discovery proceedings before burdening the Court with a motion to compel.
 28   Moreover, this motion to compel should not be filed until the Court decides
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              72                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 78 of 82 Page ID
                                  #:2922


  1   whether it will transfer this case to the Northern District of California where venue
  2   is more appropriate.
  3         Moreover, JadooTV disagrees with DISH’s characterizations of JadooTV’s
  4   alleged agreements during the meet and confer process. JadooTV’s current counsel
  5   was not part of the original meet and confer process described in Mr. Ferguson’s
  6   declaration and cannot speak to what JadooTV’s former counsel agreed to produce
  7   before the Bankruptcy Matter.
  8   C.    JadooTV Should Pay DISH’s Attorneys’ Fees and Costs
  9         1.     DISH’s Position
 10         Attorney’s fees and costs must be awarded where, in cases such as this, a
 11   responding party fails to provide relevant discovery without substantial justification.
 12   See Fed. R. Civ. P. 37(a)(5)(A); see also Keithley v. Home Store.com, Inc., No. C-
 13   03-04447 SI (EDL), 2008 WL 3833384, at *18 (N.D. Cal. Aug. 12, 2008) (“An award
 14   of expenses incurred in making a successful motion to compel is mandatory absent
 15   substantial justification for the opposing party’s nondisclosure or objections, or
 16   where an award of expenses would be unjust.”) (emphasis added); aPriori Techs.,
 17   Inc. v. Broquard, No. CV 16-9561-JAK (KS), 2017 WL 6876191, at *4 (C.D. Cal.
 18   Oct. 31, 2017) (Stevenson, J.) (“pursuant to Federal Rule of Civil Procedure 37, when
 19   a motion to compel is granted, the Court must after giving an opportunity to be heard,
 20   ‘require the party or deponent whose conduct necessitated the motion ... to pay the
 21   movant’s reasonable expenses incurred in making the motion, including attorney’s
 22   fees.’”) quoting Fed. R. Civ. P. 37(a)(5)(A).
 23         There can be no justification for JadooTV’s: (1) reliance on boilerplate
 24   objections; (2) failure to gather and produce documents from Defendant Shah’s
 25   JadooTV email account or the other 34 custodians with JadooTV email accounts,
 26   which JadooTV failed to produce any documents; and (3) failure to supplement its
 27   written responses. (See Dkt. 96 at 9-10 (Finding that “in the months prior to
 28   JadooTV’s bankruptcy, Sohail had no principled basis to refuse to comply with
                                                           L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              73                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 79 of 82 Page ID
                                  #:2923


  1   Plaintiff’s [same] discovery requests seeking information relevant and proportionate
  2   to Plaintiff’s claims against Sohail in his individual capacity.”).) The Court should
  3   award DISH its fees and costs to compensate it for the unnecessary expenses incurred
  4   to secure relevant discovery. Moreover, such an award will likely deter JadooTV
  5   from continuing to abuse the discovery process.
  6         JadooTV’s conduct has frustrated the discovery process and unnecessarily
  7   increased the costs of this litigation. Because JadooTV’s withholding of documents
  8   and failure to supplement it’s written responses has not been justified in any respect,
  9   DISH requests that the Court award DISH its attorneys’ fees and costs relating to this
 10   Motion, that are proven up within fourteen days of the Court’s Order. See Fed. R.
 11   Civ. P. 37(a)(5)(A); see also, Keithley v. Home Store.com, Inc., No. C-03-04447 SI
 12   (EDL), 2008 WL 3833384, at *18 (N.D. Cal. Aug. 12, 2008).
 13         2.     JadooTV’s Position
 14         The Court should deny DISH’s request for attorneys’ fees. Despite the
 15   Bankruptcy Stay, JadooTV has produced more than 3,000 documents under Judge
 16   Lafferty’s guidance. DISH’s motion to compel is not only premature but unfounded
 17   since JadooTV has produced the documents agreed-upon by the parties during the
 18   stay. In any event, the stay was only recently lifted, and JadooTV has and will
 19   continue to cooperate fully with DISH to produce any additional relevant
 20   documents in this case.
 21                                  III.   CONCLUSION
 22   A.    DISH’S Conclusion
 23         DISH’s Requests 71 and 73 seek all documents concerning the use, design,
 24   structure, and operation of eMedia from January 2014 to present. JadooTV relied on
 25   boilerplate objections to improperly limit its production to only 12 eMedia
 26   documents from three custodians. JadooTV’s meager production on this critical
 27   issue shows that JadooTV’s overbroad, unduly burdensome, and disproportionate to
 28   the needs of the litigation objections were unfounded, and all documents concerning
                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                              74                     JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 80 of 82 Page ID
                                  #:2924


  1   the use, design, structure, and operation of eMedia from January 2014 to present
  2   should now be produced.
  3         JadooTV also failed to gather or produce the documents that it agreed to
  4   produce in response to Requests 1-3, 6-7, 14-21, 23-28, 32, 34-41, 44-46, 48, 50-53,
  5   55, 57-65, 68-70, 72, 74-81, 83, 85-86, 89-103, 105, and 111-112, or failed to
  6   supplement its written responses to the Requests.
  7         DISH requests that the Court order JadooTV to gather and produce all such
  8   non-privileged documents responsive to Requests 1-3, 6-7, 14-21, 23-28, 32, 34-41,
  9   44-46, 48, 50-53, 55, 57-65, 68-70, 71-81, 83, 85-86, 89-103, 105, and 111-112
 10   within seven days of the Court’s Order. DISH also requests that the Court order
 11   JadooTV to produce all such responsive documents from Defendant Shah’s JadooTV
 12   email account, the 34 other custodians with JadooTV email accounts, and the three
 13   custodians in which JadooTV produced some documents. DISH also requests that
 14   the Court order JadooTV to provide supplemental written responses to these Requests
 15   stating whether JadooTV has produced all documents, any limitations to JadooTV’s
 16   production, or that there are no responsive documents in JadooTV’s possession,
 17   custody, or control. DISH further requests that the Court order JadooTV to pay
 18   DISH’s attorneys’ fees and costs related to this Motion.
 19   B.    JadooTV’s Conclusion
 20         For the reasons set forth above, DISH’s motion to compel should be denied
 21   without prejudice, and DISH’s request for attorneys’ fees should be denied.
 22

 23

 24

 25

 26

 27

 28

                                                          L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                             75                      JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 81 of 82 Page ID
                                  #:2925


  1   Dated: January 25, 2020      Respectfully submitted,
  2
                                By: Stephen M. Ferguson
  3                               Stephen M. Ferguson (pro hac vice)
  4                               stephen.ferguson@hnbllc.com
                                  Timothy M. Frank (California Bar No. 263245)
  5                               timothy.frank@hnbllc.com
  6                               Joseph H. Boyle (pro hac vice)
                                  joe.boyle@hnbllc.com
  7                               HAGAN NOLL & BOYLE LLC
  8                               820 Gessner, Suite 940
                                  Houston, Texas 77024
  9                               Telephone: (713) 343-0478
 10
                                  Facsimile: (713) 758-0146

 11                                David A. Van Riper (California Bar No. 128059)
                                   dave@vanriperlaw.com
 12                                VAN RIPER LAW
 13                                1254 Irvine Blvd., Suite 200
                                   Tustin, California 92780-3571
 14                                Telephone: (714) 731-1800
 15                                Facsimile: (714) 731-1811
 16                                Attorneys for Plaintiffs DISH Network L.L.C.
 17
      Dated January 24, 2020    By: Mark Punzalan
 18                                Mark Punzalan (CA Bar No. 247599)
 19                                Email: mark@chanpunzalan.com
                                   CHAN PUNZALAN LLP
 20                                2000 Alameda de las Pulgas, Suite 154
 21                                San Mateo, CA 94403
                                   Telephone: 650.362.4150
 22
                                   Fax: 650.362.4151
 23
                                   Attorneys for Defendant JadooTV, Inc.
 24

 25

 26

 27

 28
                                                     L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                          76           Compel JadooTV’s Production of Documents
Case 2:18-cv-09768-FMO-KS Document 132-1 Filed 01/25/20 Page 82 of 82 Page ID
                                  #:2926


  1                                     ATTESTATION
  2           Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that the other signatory
  3   listed concurs in this filing’s content and has authorized the filing.
  4
      Dated January 25, 2020                  HAGAN NOLL & BOYLE LLC
  5
                                              By:    Stephen M. Ferguson
  6                                                  Stephen M. Ferguson
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                            L.R. 37-2 Joint Stipulation Re: DISH’s Motion to
                                               77             Compel JadooTV’s Production of Documents
